Explanations of vote
Oral explanations of vote
Mr President, I would like to put on record that, if we call for the sending of an ESDP border mission to Georgia, then we should also consider in the near future sending an EU police mission to Georgia.
(PL) Mr President, I cannot support today's resolution on Georgia because I consider it to be unduly biased. The situation in the Caucasus is more complex than the text of the resolution now before us suggests. I should like to remind the House that Georgia has Stalin to thank for its present borders. The latter are the result of the policy Stalin, who was himself a native of Georgia, conducted in the 1920s and 1930s. In addition, the policy conducted by the Georgians during the 1990s did a lot to make the authorities in Suckhumi wish to break with Georgia. Furthermore, I cannot understand why the same Members who only recently so enthusiastically supported the independence of Serbian Kosovo are now denying two historical nations in the Caucasus the right to self-determination. I do, however, support the international efforts to promote dialogue and the peace process in the Caucasus.
Mr President, I would like to support the original amendment by my colleague, James Elles, who has proposed a new paragraph which declares that the EU recognises the substantial contribution to the protection of the EU from long-range ballistic missiles to be provided by the planned deployment of the European-based US missile defence assets.
- (NL) Mr President, the resolution on the EU-US Summit does, of course, cover a very large number of different topics. A number of positions from this resolution are, for me, completely unacceptable, while others are extremely valuable. I had no choice, therefore, but to abstain.
What I would like to add here, however, is that this resolution should, in the first place, have included a clear passage pointing out to the United States that it should not interfere with the potential expansion of the European Union. The way in which the United States regularly intervenes to champion the unacceptable Turkish case is, in my view, unacceptable interference in a European affair. The United States must realise that there is a great difference between the interests of NATO on the one hand, and the interests of the European Union and the people of Europe on the other hand. Turkey cannot join the European Union because it is not a European country. As far as this is concerned, we are asking for no more and no less than respect on the part of the United States.
(IT) Mr President, ladies and gentlemen, I am taking the subject of compensation for prisoners at Guantánamo, addressed in this report, as an opportunity to recall that there is another case of civilian and military prisoners still to be resolved: it involves a Member State, indeed a founder member of the European Union.
Yesterday, Italy's supreme Court of Appeal found in favour of the Italian military and civilian detainees who were seeking compensation for the work they performed in prison camps during the Second World War. This is an unresolved moral issue, which I have attempted to draw to the attention of the President of this House on several occasions. I have also raised it with Chancellor Merkel in this House: she stated in her personal capacity that she agreed on the need to settle the matter.
Now that the attempts of the Federal Republic of Germany to delay the decision in court have finally been thwarted, one wonders whether - more than sixty years after the end of the war - Germany will now decide to compensate Italy's military detainees.
Mr President, I would like to thank Mr Veraldi very much for his report on young farmers. I think that we live in a world now where food production is becoming very important again and we have to look to the future. One of the ways of looking to the future of agriculture is through young farmers.
With the reform of the common agricultural policy, we now have the health check to look particularly at things which will help young farmers, and that is reduction in bureaucracy and abolishing quotas so that young farmers can go into milk production, which is one of the ways that they have always got into farming.
We also have to look a little bit further towards some sort of venture capital schemes, because one of the problems facing young farmers is they have very little collateral when they want to start farming. Very often banks will not give them the necessary cash to start, so I think we have to look forward to that as well. I believe that young farmers can link into food production, they can link into niche markets, and they can produce the type of food in the regions that we want and really link into the market place. I welcome the report and I look forward to supporting young farmers.
(FR) Mr President, I voted in favour of this report because if there is no acceptable future for young farmers, there will be no future for European agriculture. For many reasons relating to food safety, the supply of quality products, the environment, and preserving our beautiful mountainous landscapes and vineyards, we need to implement positive actions to encourage young people to work in the agricultural sector, to take over the family business.
However, above all I would like to express my satisfaction that, on the basis of my initiative in the Committee on Agriculture, the European Parliament has just added an amendment to draw specific attention to the importance of providing information about the status of partners assisting farmers. I would like to point out in this regard that in 1997 - more than 10 years ago - this Parliament adopted by a vast majority my report on the status of assisting spouses in the agricultural sector. In our resolution, we stressed in particular that Member States should ensure that all assisting spouses in the agricultural sector are eligible for insurance cover for retirement pensions. The Commission did not follow this through. We have such a system in my country: compulsory insurance. That example should be followed and we need a framework directive to achieve that.
(DE) Mr President, I wish to point out that I abstained in the vote on this report, but not because I disagree with the view that young farmers need support. I strongly believe that they do indeed require support, for young farmers undoubtedly face greater problems than many other farmers.
The reason why I abstained had to do with the vote on paragraph 4, which makes reference to the situation of young farmers in the so-called new Member States. In my view, now that almost an entire legislative term has elapsed, it is surely time to drop the reference to the so-called 'new' Member States and treat them as full Member States of equal value, for in my opinion, they are now well-established as such.
(PL) Mr President, since the end of the Second World War we have worked hard to achieve the period of peace and stability we now enjoy. Even so, we are today threatened by terrorism, regional conflicts and international crime. The European Union's role in the contemporary world should be to spread peace, democracy, and freedom across the globe. The Union should also ensure stability, and combat humanitarian disasters and mass violations of human rights. That is the vision enshrined in the European common foreign and security policy. We are jointly responsible for ensuring security at global level.
Security now involves more than resolving international conflicts and protecting borders. A wider interpretation of security is needed. We must place greater emphasis on the types of security that are not covered by the European common foreign and security policy, namely food security and energy security.
It ought to be borne in mind that the desired objective can only be achieved through cooperation and the exchange of best practice. Coordinated action is essential both at Member State level and between the various European institutions. There must also be collaboration with NATO and cooperation with other regional and global organisations.
(EL) Mr President, I am asking to speak because we have just voted by an overwhelming majority in favour of making EUR 90 million available from the EU's Solidarity Fund to Greece in the wake of last summer's disastrous forest fires.
European public opinion was shocked by last summer's disaster. Today's European Parliament decision is a gesture of real solidarity with the regions and citizens who were severely affected last August.
Let me thank all my fellow Members in the Committee on Budgets, and you as well, ladies and gentlemen, for the most interesting and rapid work we have accomplished and for the very successful hearing we have organised. Allow me to make one final point, Mr President: we are perhaps the only parliament in the world which manages to stifle good news. Today we have an important decision on the allocation of money to Greek citizens. For technical rather than political reasons, we have, unfortunately, not been able to make the decision by means of a debate. I regret this, but the effectiveness of the decision is more important than anything.
(PL) Mr President, we are facing a tremendous challenge in terms of how to encourage young people to remain in rural areas. There is also a shortage of people willing to go into farming, and to take on the farms run by their parents. Young farmers who are starting out come up against many difficulties. The latter include a shortage of suitable land, high prices, production limits, lack of start-up capital for investment, expensive loans and strict agri-environmental requirements.
Almost one third of Polish farmers are young people under the age of 40. As a group, they are open to change, technological progress and innovation. Young farmers are just like other entrepreneurs. They are enthusiastic and are not afraid of new challenges. They are also crucial to our future, because the food security of Europe and of the world depends on them. They need help to become better qualified, through vocational training and advice. In addition, efforts should be made to improve the financial conditions for running a business in a rural area, to eliminate the differences in the pace of development of technical and social infrastructure between rural areas and towns. Above all else, stable conditions for development must be ensured.
Written explanations of vote
in writing. - (PT) Following the entry into force of Regulation (EC) No 1405/2006 laying down specific measures for agriculture in favour of the smaller Aegean islands, two lines of support (aid for supply and aid for local production) were set up.
Certain technical aspects must, however, be corrected in order to fully apply this Regulation and these two lines of support, which is why I support the Commission proposal and the Parish report.
in writing. - We note that the PDAB 3 contains positive measures, such as: to authorise the total figure of €849m owed by Microsoft for abusing their market position; to vote through the funds under the EUSF for Greece and Slovenia; to fully fund the provision of bluetongue vaccine to combat the disease and to provide 50% of the cost of implementation per Member State and provide savings on salaries and pensions for the Institution's staff.
However, we also note that the PDAB contains undesirable measures such as the salary increase for the Director of the Gender Institute as well as changes to the establishment plan of the European Economic and Social Committee.
We welcome the criticism of the previous two measures in the Virrankoski report and, while we are against the decision to adopt the PDAB 3 unamended, accept that the raft of positive measures outlined must be voted through this session.
in writing. - (FR) I voted in favour of the joint report by my Finnish colleagues Kyösti Virrankoski and Ville Itälä on the third draft amending budget of the European Union for 2008.
It relates mainly to: the budgeting of the revenue accruing from the Microsoft case (fine and interest totalling EUR 849 200 000); the budgeting of savings arising from the smaller than estimated increase for salaries and pensions of officials in 2007; the reinforcement of the emergency fund for veterinary measures due to the bluetongue crisis (EUR 130 million in commitment appropriations, and EUR 63 950 000 in payment appropriations); the creation of budgetary items to accommodate subsidies for four Joint Undertakings: Innovative Medicines Initiative (IMI), Clean Sky, ARTEMIS (embedded computing systems) and ENIAC (European Technology Platform on Nanoelectronics), totalling EUR 257.5 million in commitment appropriations and EUR 194.6 million in payment appropriations from the Seventh Framework Programme for Research; and the mobilisation of the EU Solidarity Fund for an amount of EUR 98 million (forest fires in Greece and floods in Slovenia).
in writing. - (PT) This draft amending budget covers, among other items, mobilisation of the EU Solidarity Fund in favour of Greece and Slovenia. The aim is to help compensate for the damage caused by the forest fires and flooding which seriously affected the populations of these two countries in 2007.
The draft also aims to reinforce the emergency fund for veterinary measures due to the bluetongue crisis which has affected several Member States, including Portugal. Accordingly, in order to finance 100% of the cost of supply of the vaccine and 50% of the costs incurred in carrying out the vaccination in nine Member States, it is planned to include in the Community budget EUR 130 million in commitments and EUR 63.95 million in payments.
However, we would highlight the inclusion of over EUR 257 million in commitments and EUR 194 million in payments for the creation of new public-private partnerships in the context of the Seventh Framework Programme for research, technological development and demonstration activities. These partnerships cover Innovative Medicines (IMI), 'Clean Sky', European Technology Platform on Nanoelectronics and ARTEMIS for Embedded Computing Systems. At the very least, these initiatives need a public development strategy and public investment that are not dependent on private capital interests.
in writing. - (FR) I voted in favour of the report by my Finnish colleague Kyösti Virrankoski on the fourth draft amending budget of the European Parliament for 2008. It relates solely to the inclusion in the 2008 budget of the surplus of the 2007 financial year, i.e. EUR 1 528 833 290.
For 2007 the difference between the revenue received (EUR 117.4 billion) and the payments made (EUR 112.9 billion) shows a surplus of EUR 4.5 billion, from which must be subtracted the payment appropriations carried over to 2008, i.e. EUR 3.1 billion. To this surplus of EUR 1.4 billion the cancelled EUR 0.2 billion of the appropriations carried over from 2006 to 2007 must be added and the negative balance of monetary exchange of EUR 0.1 billion must be subtracted, giving the 2007 surplus of EUR 1.5 billion. This surplus is primarily due to an under-spending in expenditure of just under EUR 1.6 billion.
I am sorry that, instead of being automatically refunded to the Member States, there was no political debate on allocating this surplus, for example, to financing investment in the trans-European transport networks. I still remember the difficulties we encountered when trying to find some EUR 3.5 billion to finance the excellent Galileo project.
in writing. - (PT) The aim of this amending budget is to include the surplus from the budget year 2007 in the Community budget for 2008. This surplus is over EUR 1.528 billion and is due mainly, inter alia, to the delay in approving operational programmes of the Structural Funds and the Cohesion Fund to be transferred to the various Member States.
The draft also includes amounts not used in 2007 under the EU's common foreign and security policy, such as the 'police mission' to Afghanistan and the so-called 'civil mission' to Kosovo. As regards the situation in Kosovo, we would highlight the illegal and illegitimate military/'civil' operation by the US-NATO-EU - in other words, interference, destabilisation, aggression, occupation and unilateral declaration of independence of the Serbian province of Kosovo, with total disregard for international law - and the current 'stalemate in negotiations on the transfer of responsibilities from the United Nations Interim Administration Mission in Kosovo (UNMIK) to EULEX' (European Union Rule of Law Mission in Kosovo) in the United Nations.
Finally, I want to point out that the 'surplus' from 2007 will reduce the Member States' contributions to the Community budget, in particular as follows: EUR 300 million less for Germany, EUR 258 million less for the United Kingdom and EUR 233 million less for France. This is what is known as 'winning every which way'...
in writing. - (PL) Mr President, I voted in favour of adoption of the report on the draft amending budget of the European Union No 4/2008 for the financial year 2008 (9904/2008 - C6-0207/2008 -. The report by Mr Virrankoski is thorough and to the point.
I agree with the rapporteur's stance that the balance of each year's budget should be entered in the budget for the subsequent financial year as revenue or expenditure. In the case before us it would be the budget for 2008. This should be done through an amending budget to be submitted to the Commission.
in writing. - Conservatives abstained on this report as it forms part of the European objective to develop an area for freedom, security and justice - instead preferring an intergovernmental approach.
in writing. - (PT) The European Union strategy on the prevention and control of organised crime indicates the need to develop a comprehensive EU policy against corruption in which all the relevant players must actively participate.
Effective prevention and combating of corruption in Europe therefore depend on the existence of effective and efficient cooperation between the respective authorities and services of the Member States, identifying opportunities, sharing good practices and developing high professional standards.
For this reason I support the idea of formally establishing an anti-corruption network with contact points in the Member States, the activities of which must be fully associated (within the respective competencies) with other organisations and agencies playing a fundamental role in this fight, as is the case with OLAF (European Anti-Fraud Office), Europol and Eurojust.
I also support the amendments tabled by the rapporteur, Hubert Pirker, in particular the amendment on the need for transparency and information in relation to the activities and recommendations of this network, which must result in the presentation of an annual report to the Commission and the European Parliament.
in writing. - (RO) I welcome the Council's decision regarding the contact points network against corruption, aimed at improving cooperation between the authorities fighting against corruption in the EU.
European cooperation is an essential element in the fight against corruption, especially in the new Member States, where non-governmental organizations and European experts underline the continuing existence of some significant deficiencies, including those within the operation of the legal system.
The last assessment report of GRECO (The States' Group against Corruption) of the Council of Europe with regard to Romania, outlines, for the year 2007, that our country has implemented only 40% of the anti-corruption measures advised by the European institutions. On this occasion, I invite the Romanian rightist government to assume in public the failure of its programmes in the fight against corruption.
I consider that the fight against corruption should be a major objective of the European Union in order to provide its citizens a space of freedom, security and justice. The European Commission (by means of OLAF), Europol and Eurojust should be part of this network.
Unfortunately, in several of the new EU Member States, including Romania, the fight against corruption is rather used as an election promise and as a political weapon directed against the opposition political parties.
in writing. - (PT) The establishment of a 'network of contact points' in a framework of cooperation between the various Member States, with the aim of sharing experiences and good practices, could form another asset in the fight against corruption in each country.
According to the EC Treaty, the Community and the Member States are responsible for adopting measures to combat fraud and protect the Community's financial interests. At Community level there is, for example, a need to guarantee more autonomy and resources for the European Anti-Fraud Office (OLAF).
However, we dislike the fact that this measure is regarded as an embryo and will be used to promote or will be part of the more general objective of developing the so-called 'area of freedom, security and justice', in line with the 2005 Hague Programme, in particular by bringing justice and home affairs within the Community system.
This communitisation process is encouraged and ensured by the Treaty now known as the 'Lisbon' Treaty, by removing from the Member States' sovereignty (from their parliaments and other national institutions) those responsibilities which are at the heart of this sovereignty.
We therefore repeat our reservations about the establishment of a European Public Prosecutor, which is a stage in the process of establishing a future 'European Public Prosecutor's Office' based around Europol, Eurojust and OLAF.
in writing. - (DE) Corruption is a widespread problem affecting every sector of our society, whether it be the economy, trade unions or the administration. After cases of corruption at Siemens that ran into billions, the newspapers are now full of articles about the scandal in the Polish football league. Even the EU hits the headlines again and again, and certainly not in a positive way, with accusations of corruption, mismanagement, mis-spending and so on.
The fact that the Group of States against Corruption (GRECO) is there to pool the anti-corruption efforts of all the Council of Europe members is therefore welcome. We must hope that the right lessons will be learned. It is not only Bulgaria which must improve its record on combating corruption; the EU must put its own house in order as well. We still have far too lax management of EU funds, poor controls, lengthy procedures and virtually no way of recouping EU funding that is paid out incorrectly.
in writing. - (FR) I voted in favour of the report by my French colleague Marie-Hélène Aubert, which proposes amending, via the consultation procedure, the proposal for a Council regulation establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated (IUU) fishing. It has become urgent to tackle this issue because illegal fishing is a serious problem all over the world.
I unreservedly support this initiative, which, as the rapporteur points out, was proposed by the European Parliament in February 2007. I welcome the clarification that access to ports of Member States, the provision of port services, and the conduct of landing, transhipment or on-board processing operations in such ports must be prohibited for third-country fishing vessels except, of course, in cases of distress or force majeure.
As long as it is not too complex, I am in favour of catch certificates to ensure the traceability of fisheries products.
in writing. - (PT) Illegal, unreported and unregulated (IUU) fishing is currently one of the main problems facing the management of marine resources. It threatens the sustainability of resources and marine biodiversity and has serious economic consequences for fishermen operating within the law.
As the biggest consumer and importer of fish products, the European Community has particular responsibility in the fight against illegal fishing, in the adoption of solutions preventing these practices from continuing and in the pressure which must be brought to bear on the international community to adopt similar measures.
The European Parliament report contains 65 proposed amendments which complement the Commission proposal and go against national interests.
It should be noted that the proposal defines a system applicable to all IUU fishing activities or associated activities, carried out on Community territory or in waters under the sovereignty or jurisdiction of Member States, which were fully debated and defended during the period of the Portuguese Presidency.
This document therefore merits my support.
in writing. - (PT) The sustainability of fish stocks is fundamental to guaranteeing the long-term existence of fishing activity and the socioeconomic viability of the fishing sector.
Illegal, unreported and unregulated (IUU) fishing threatens this sustainability and calls into question the viability of the sector and fishing communities dependent on it.
As such, it is vital that measures are adopted to reinforce the fight against these illegal activities, in particular by reinforcing control mechanisms in each Member State.
This proposal, which complements measures already laid down within the common fisheries policy, introduces various provisions which aim to curb these practices carried out by vessels flying the flag of a Member State or by vessels from third countries.
The measures proposed therefore include greater control by the Member States at their ports, the requirement for a certificate issued by the flag State indicating that the catch is legal and the creation of a list of vessels involved in IUU fishing.
However, we would reiterate that any future harmonisation of these proposals with a future revision of the Community legislation on control must safeguard the competences of the Member States, particularly for inspections. We would also reiterate that all the issues relating to penalties come under the competence of each Member State.
in writing. - I welcome my colleague Ms Aubert's report on illegal, unreported and unregulated fishing. It is in the interests of all fishing communities that IUU is tackled and the EU has a vital role to play in this. Nevertheless, the management of fisheries resources should be the responsibility of the fishing nations and the EU must work towards the dismantling of the CFP.
in writing. - (PL) I voted in favour of adoption of the report by Mrs Aubert on the proposal for a Council regulation establishing a Community system to prevent, deter and eliminate illegal, unregulated and unreported fishing - C6-0454/2007 -.
This is a sound report that provides an accurate picture of the problem of illegal fishing, which represents a real threat to the survival of marine resources. It therefore seems essential to establish a Community system to combat the aforementioned practice.
in writing. - Mrs Aubert's report on the Community system against illegal, unreported and unregulated fishing is a report that I generally support. I agree with a number of the rapporteur's proposals. To see that Member States provide certification of the legality of the fish that their boats catch, for example, appears fair. Europe-wide action is required to counter irregular fishing practices and my vote reflects these views.
in writing. - (FR) Fishermen in France, Spain and Italy are telling us of their legitimate revolt, their right to make a living, their indignation. Small farmers are saying the same.
For a year the price of fuel has been stifling our fishermen economically. This comes on top of the bureaucratic stifling they are experiencing as a result of the quotas, penalties, monitoring and inspections that are transforming the freedom of the high seas into a liquid Soviet Union.
In the light of the tragedy affecting this profession, what are we proposing to these men, these regions, these villages, these local economies? Nothing! Except vague transitional aid, like palliative care.
What is worse, on the day that the Mediterranean fishermen are in Brussels to demand their right to live, here we are discussing additional criminal penalties to combat illegal fishing.
Fishermen are even refused support in terms of VAT and excise duty.
The solution is a European debt compensation fund for fishermen to ensure that they do not have to put up with the inequality in relation to public burdens, generated by the import policy and the domination of the distribution giants.
in writing. - Illegal, unreported and unregulated fishing is a growing problem which requires enhanced cooperation between the EU and the international community if it is to be efficiently tackled.
To a large extent this proposal by the Commission reflects recommendations made by the Fisheries Committee, specifically Ms Aubert's first report dealing with IUU. I fully support the main elements of the proposal which include a ban on the importation of IUU fish and the implementation of port controls which would prohibit access of third country vessels suspected of illegal fishing.
Until recently, the EU has focused solely on the regulation of its own fishermen, concentrating on making sure that they do not flout EU laws while the practice of IUU was essentially ignored. It is encouraging to see that now real efforts are being made by Parliament and the Commission to address this problem.
in writing. - (IT) Mr President, ladies and gentlemen, I am voting in favour of the report tabled by our colleague Marie-Hélène Aubert on a Community system to prevent illegal, unreported and unregulated fishing. Illegal fishing represents one of the worst threats to the sustainability of fish stocks and marine biodiversity.
The Commission's proposal is important in enabling the European Union to play a proper leading role within an ever more complex and interconnected sector. To this end, I think it desirable that the proposal should apply not only to third-country fishing vessels but also to those flying the Community flag, in order to adopt non-discriminatory measures and introduce a common policy within the European Union.
There can be no disputing the importance of a certification system to ensure traceability and make it possible to have a label guaranteeing the fish product, in parallel with harmonised, dissuasive sanctions and a system of checks and inspections to minimise illegal fishing activity.
in writing. - I would like to support the Aubert report and condemn illegal, unreported and unregulated fishing.
in writing. - ?PL) Illegal, unreported and unregulated fishing, known as IUU, represents a serious problem. In its effort to deal with the problem actively and effectively, the European Union should benefit from the experience of countries which, although they are not Members of the Union, nonetheless have much stricter provisions aimed at combating illegal fishing. The countries concerned include Norway, Iceland and Canada. First and foremost, we must concentrate on dealing with fisheries infringements within the Union. To date, this has been a major problem. The next step should involve supporting developing countries wishing to adopt the programme to counter IUU. Unfortunately, those developing countries do not have sufficient financial resources for the purpose.
in writing. - (FR) I voted in favour of the report by my esteemed Portuguese colleague Duarte Freitas, which, in accordance with the consultation procedure, proposes amendments to the proposal for a Council regulation on the protection of vulnerable marine ecosystems in the high seas from the adverse impacts of bottom fishing gears. This draft regulation implements the United Nations recommendations of 2006 and applies to EU vessels operating in the high seas in areas that are not regulated by a regional fisheries organisation and thus require flag state regulation. Between doing nothing and banning everything, I support the third alternative proposed by the European Union: it involves strictly regulating bottom trawling by defining the conservation and management measures adopted by the regional fisheries organisations (RFOs) and laying down the discipline that flag states must apply in respect of their vessels when these operate in areas of the high seas not regulated by an RFO.
in writing. - (PT) Some marine ecosystems (such as reefs, seamounts, hydrothermal vents, cold water corals or cold water sponge beds) are, by their very nature, vulnerable to the use of certain fishing gear.
This proposal aims to protect these ecosystems in the high seas, particularly in areas not regulated by a regional fisheries management organisation.
While fundamentally agreeing with the proposal presented and with the report adopted, we would, however, reiterate that certain aspects of the proposal should be clarified. For example, as regards the definition of 'vulnerable marine ecosystem', the report highlights the need to wait for an FAO (Food and Agriculture Organization of the United Nations) definition according to the 'best scientific information available', bearing in mind the lack of in-depth scientific knowledge of these ecosystems. In addition, we would also highlight the need to distinguish between the consequences of using different gear, by carrying out scientific fishing research to determine their potential impacts on stocks and the seabed.
Finally, we also feel it is appropriate to reiterate that the issues of inspections or observation missions on fishing vessels come under the competence of each Member State, particularly as new federal levels to the common fisheries policy have been announced.
in writing. - The Freitas report relates to vulnerable marine ecosystems in the high seas. The high seas fall outwith the responsibility of any nations or fisheries organisations and fishing activities have been largely unregulated. It is appropriate that the EU takes action in this area, given the international nature of the fisheries.
This distinguishes the high seas from coastal waters, where the most appropriate control bodies are in the fishing nations themselves, not the EU institutions.
in writing. - (FI) The EU's Maritime Policy is one of the main initiatives for which the current Commission will be remembered in a good light. This proposal for a Council regulation on the protection of vulnerable marine ecosystems in the high seas from the adverse impacts of bottom fishing gears is a necessary addition to the EU's strategy.
When a halt to biodiversity loss was made an objective at the World Summit on Sustainable Development in Johannesburg in 2002, the year 2010 was set as the deadline. Now, to our regret, we have to say that that aim is not going to be achieved in two years' time. Although environmental targets have been at the top of the world's political agenda for more than twenty years now, many factors still threaten maritime biodiversity. Scientific research has shown that, in spite of the high yields associated with deep sea fishing, poorly organised fishing practices can lead to the destruction of certain species in less than 10 years.
We need to remember that, although such new approaches as these applied in the fishing sector are necessary, woefully little is known about the recovery of deep sea fish species, and all in all the threats to the deep sea ecosystems are much greater. This proposal for a regulation on the fishing industry is nevertheless a clear and necessary one.
in writing. - The protection of vulnerable marine ecosystems is essential in order that future generations can enjoy the marine environment.
in writing. - (FR) With its vote the European Parliament is putting in place strict principles to regulate the activities of Community vessels using bottom fishing gears in the high seas, in zones not regulated by regional fisheries organisations.
Conforming to the recommendations of the United Nations General Assembly, the spearhead in this area, the Members are putting an end to the legal vacuum that allowed the irreparable destruction of our marine ecosystems to take place. I am pleased that the Members of the European Parliament have recognised that the deep-sea ecosystems are an important source of marine biodiversity and that the shift in the fishing effort towards these habitats risked destroying our heritage.
The ecological conscience of the Members of the European Parliament does not seek to make the already difficult work of our fishermen even more complex, nor to increase the bureaucratic pressure. From now on, fishing activities in these specific areas will require a permit and be subject to a prior assessment, which will be carried out by the Member State, to ensure that they will not cause any significant damage. The precautionary principle also comes into play here.
Preservation of marine biodiversity will only be guaranteed if it is integrated vertically into the other Community policies, notably the EU's future maritime policy.
in writing. - (IT) Mr President, I welcome the Commission's objectives of simplifying, stabilising and clarifying trade rules and procedures. Trade is a key instrument in the current international scenario, serving as a means both of improving the efficiency of international markets and ensuring social and cultural growth for the nations concerned.
Trade agreements between countries can guarantee political stability and lay solid foundations for reasonably durable diplomatic agreements. They are therefore increasingly becoming the main factors in a world ever more dominated by economic relations which, as well as influencing the flow of cultural exchanges between peoples, help to avoid military confrontation and maintain peace.
Trade therefore represents an extremely important vector of dialogue and an opportunity for economic and social development. Making trade less rigid means making the economic system more efficient. Given the significance of the matter in hand, I hope that this House will shoulder its share of responsibility for achieving these objectives.
in writing. - (FR) Mr President, ladies and gentlemen, Mr Audy's report calls for the harmonisation of import and export procedures with a view to ensuring the smooth application of the European Union's trade policy and, above all, consistent application at all the entry points to the EU in order to make life easier for businesses. That might seem logical because we have been part of a customs union for more than 40 years.
However, Mr Audy wants the procedures to be completely harmonised and entrusted to a single European customs service.
The customs authorities are responsible for monitoring the movements of goods and ensuring that they comply with the standards laid down (product safety, consumer protection, health, environment, etc.). They also have a fiscal function: they apply appropriate customs duties, of course, but they also deal with VAT, which, with all due respect, is still a national tax. Finally, or perhaps above all, they have a security role to play and they participate in the fight against trafficking of all kinds, notably drug trafficking, in close cooperation with the police services.
It is no surprise that the rapporteur gives priority to the first function, in the name of the virtues of international trade, and underestimates the other two. That is why we voted against this report.
in writing. - I support the recommendations outlined in Jean-Pierre Audy's report 'Implementing trade policy through efficient import and export rules and procedures.' I feel it to be a well balanced report that rightly looks ahead at EC customs law after the Lisbon Treaty and the US '100% scanning law'.
Indeed, I share the rapporteur's view that a common approach to the EC customs system would address the inherent difficulties of Member States having responsibility for customs implementation. I voted in favour of the report.
in writing. - (RO) I voted for the report regarding the efficient import and export regulations and procedures in the sector of trade policy, which ensure greater efficiency in the customs field, as well as the cooperation among the European customs agencies.
The European Union market is confronted with the counterfeiting and piracy phenomenon. The losses incurred by the violation of intellectual property rights amounted to EURO 62 million in Romania in 2007, according to the analysis conducted by the International Alliance of Intellectual Property. The adoption of this report by the European Parliament and the development of the plan for fighting counterfeiting and piracy on a European level will reduce this loss.
The report welcomes the consensus reached by the Member States and the Commission with regard to the negotiation mandate of an international agreement against counterfeiting (The Commercial Agreement against Counterfeit), as this agreement is of major importance for the EU trade strategy.
As the European regulations for consumers' protection, mainly the ones concerning health and the safety, are applied for all products within the EU market, the Commission and the Member States are asked to take all the necessary measures so as to effectively monitor a high level of protection for consumers.
in writing. - (PL) Over 2 billion tonnes of goods pass through the Union's air and sea ports every year. The customs services deal with in excess of 100 million customs declarations. By so doing, they are protecting the health and safety of European Union citizens.
The customs services are also involved in practices connected with counterfeiting goods. This is a growing and increasingly dangerous phenomenon concerning not only fashionable luxury goods but also medicines, toothpaste and skincare products. The customs services are seizing counterfeit spare parts for motor vehicles, such as braking systems. Counterfeit sunglasses can cause damage to the wearer's eyesight. Combating these practices and putting a stop to them will contribute to better health protection and improved security for the citizens.
The customs authorities introduced appropriate security checks to protect the internal market. Working in close cooperation with important trading partners at international level, they protect international freight transport against the smuggling of goods linked to terrorist activity.
in writing. - (FR) I voted in favour of the report by my esteemed German colleague Reimer Böge, which proposes approving as it stands the Commission proposal to mobilise the European Union Solidarity Fund to assist Slovenia and Greece, which in 2007 were affected by floods and forest fires respectively, to the tune of around EUR 98 million, which should be the subject of an amended budget adopted in parallel. In order to avoid any delay in the provision of financial assistance in the case of disasters, I support the recommendation in the report that the Commission propose amending budgets aimed solely at mobilising this Fund, use of which must not exceed EUR 1 billion per year under the current Interinstitutional Agreement.
in writing. - (PT) The severe forest fires that devastated Greece in the summer of 2007 and the serious flooding in Slovenia in September 2007 justify this (second) mobilisation of the EU Solidarity Fund for 2007.
This Fund has an annual ceiling of EUR 1 billion, of which around EUR 163 million has already been used at the request of the United Kingdom following the floods that hit that country in 2007. An amount of around EUR 837 million is therefore still available.
The proposal adopted today provides for the allocation of nearly EUR 90 million to Greece and around EUR 8 million to Slovenia. This is peanuts compared with the damage suffered by the populations of these two countries which, in the case of Greece, exceeds EUR 2 billion.
However, there is at least one question that must be answered: how is it possible that it is only now, nearly one year after the disasters suffered by these populations, that EU funding is being made available? Clearly there is something wrong here...
We would point out that we have presented proposals to speed up the procedures for mobilising this Fund, to ensure that regional disasters remain eligible and to recognise, within this Fund, the specific nature of natural disasters in the Mediterranean, such as drought and fires.
in writing. - (PL) The proposal to mobilise the Solidarity Fund once again is contained in amending budget No 3/2008. The previous application benefiting the United Kingdom (EUR 162 million) together with the application currently under consideration to benefit Greece and Slovenia (totalling EUR 98 million) leaves considerable scope for manoeuvre in the second half of 2008, bearing in mind that the annual ceiling for Solidarity Fund resources is approximately EUR 1 billion. Furthermore, other formal requirements contained in the interinstitutional agreement of 17 May 2006 have been met. The Committee on Budgets was able to obtain all necessary additional clarification at the meeting in May attended by representatives of the countries that suffered natural disasters in 2007. The countries concerned were Greece, which was affected by forest fires, and Slovenia, which was affected by floods.
As is customary in such cases, the only concerns relate to the time it takes for the Union's institutions to react. This issue has been raised ad nauseam. The applications by Greece and Slovenia were received in October and November of 2007. The amending budget was submitted by the European Commission on 14 April 2008. Although this does indeed indicate that the process was swifter than in the past, the pace remains unsatisfactory. There is therefore all the more reason to highlight the swift response by the European Parliament, and the good cooperation between the Committee on Regional Development and the Committee on Budgets, regarding favourable consideration of the proposal concerning aid for the affected countries.
in writing. - I welcome the action taken to help Greece and Slovenia recover from 2007's forest fires. In pledging EUR 89.7 million and EUR 8.3 million to Greece and Slovenia respectively the EU has shown that it is committed to fostering solidarity among its members. I therefore voted in support of Reimer Böge's report on the mobilisation of the EU Solidarity Fund.
in writing. - (DE) Natural disasters cause not only immeasurable suffering and numerous deaths; they also destroy essential permanent infrastructure such as electricity transmission lines, roads and bridges. Besides caring and providing for the injured, it is therefore essential to repair and remedy the damage as swiftly as possible. Given that such damage is often extensive, it was decided in 2002 that in such cases, the EU should provide the victims with financial support.
Of course it is important to ensure that the monies are not used inappropriately, but this should not result in a 12-month delay, on average, in the disbursement of these funds, as noted by the Court of Auditors.
in writing. - (PT) The general aim of the proposal presented by the European Commission is to continue the EU-wide liberalisation of scheduled and occasional coach and bus services - in particular between the various countries within the EU and between these and third countries, including cabotage operations - as from 1 January 2009.
The following are some of the many aspects that we reject:
those aiming to limit the competence of a state to manage passenger road transport on its territory, particularly in defence of this public service (not to be confused with the so-called 'public interest service' which is privately owned, but financed with public funds);
removing the concept of 'working time' and solely referring to 'driving time' and 'rest periods', which aims to increase the exploitation of drivers;
the (re)introduction of the 'twelve-day derogation', in other words the possibility of deferring the weekly rest period for 12 consecutive periods of 24 hours which, in our opinion, could lead to situations endangering the safety of road transport professionals and passengers. Look at the situations that already occur under more restrictive rules with regard to working time and rest periods.
Hence the reason for our vote against the proposal!
in writing. - (PL) I should like to express my support for the report by Mr Grosch on the proposal for a regulation of the European Parliament and of the Council on the common rules for access to the market for coach and bus services (recast).
The aim of this report is to identify the best possible solution for both regular and occasional services. Its main objective is to simplify legal provisions concerning the provision of bus and coach services. At present, access to this market is governed by two Regulations, pursuant to which occasional international transport services have been liberalised.
In the case of regular international services, there is still a clear need for simplifying measures to be introduced regarding the issue of authorisations to provide such services in all Member States of the European Union. The legal framework should be streamlined, notably by merging the aforementioned Regulations, tightening cooperation between the Member States and introducing sensible provisions. Such measures would greatly simplify the international flow of goods and improve control, as a result of harmonisation of documentation and procedures.
I am also pleased to note the proposed simplification measures relating to regular transport services in border areas. The matter of transit journeys by coach and bus has been dealt with well too. If such transit takes place, the competent authorities in the relevant Member State will only be informed that authorisation has been granted by those European Union Member States affected by the particular transport service.
in writing. - (PT) The Grosch report is one of a series of texts on road transport activity and its rules in the European area. This recasting aims to reinforce the capacity and competence of national authorities for issuing or withdrawing licences to or from a carrier in the event of serious infringements of Community legislation. Instances of serious infringement and also the conditions for establishing non-discriminatory sanctions proportional to the seriousness of the infringement have therefore been clarified. To help with assessment, Member States will therefore have access to a register of serious infringements committed by road transport undertakings, linked to the national register of these undertakings.
I believe that this recasting will result in more administrative simplification and greater legal security for this economic activity and also for undertakings complying with the rules. Will this mean that we can finally hope for a real road transport market for coach and bus services that is open and competitive and that guarantees the most stringent conditions in terms of road safety?
in writing. - (IT) I am voting in favour of the report put forward by our colleague Mathieu Grosch on the proposal for a regulation of the European Parliament and of the Council on common rules for access to the market for coach and bus services.
I agree with the proposal to liberalise coach and bus services within the Member States, not only so as to simplify the European legislative framework in this area but also so as to enhance cooperation among EU countries.
In order to do this it is necessary to standardise identity and identification documents throughout the united Europe, in order to facilitate the checks that a Member State is entitled to carry out when passengers, as well as transiting through that state, engage in cabotage operations.
To this end, I hope that the authorities of Member States whose territory is crossed will be given prior information.
in writing. - (RO) The new amended form of the report observes the agreement between the social partners regarding the reintroduction of derogation from the 12 resting days for coach drivers carrying out international passengers transport.
I voted for amendment 31 establishing the conditions applicable for drivers employed in an international transport service for the delay of the weekly rest period of up to 12 consecutive periods of 24 hours which follow the period preceding the weekly rest. These conditions are: the international occasional transport service must include at least 24 hours in a Member State or a third country, other than the one in which the service started; the weekly rest period after the application of derogation must always be at least a normal weekly rest of 45 hours; a compensatory rest period of 24 hours is effectuated constantly before the end of the third week following the derogation implementation; in the case that the driving period is carried out without interruption between the hours 22.00-6.00, the vehicle is provided with two drivers or the driving period is reduced to three hours; starting with January 1st 2014, the implementation of this derogation is possible only in the case of vehicles provided with recording equipment according to the European regulations.
We have chosen to vote for this report. The hygiene package has given rise to debate in several Member States, including Sweden.
In the great majority of cases, however, the problem has not been the legislation in itself but the implementation of the legislation by the national authorities.
The EU is sacrificing public health for the sake of the profits of European monopolies, which are demanding fewer checks and restraints. A typical example of EU policy is the latest food scandal of sunflower oil mixed with petroleum, with its disastrous effects on health. Instead of taking measures to step up restraints on the uncontrolled proceedings of multinationals, the EU and the Member States' governments are merely intervening on exports of sunflower oil from Ukraine. At the same time, the EU Food Safety Directive is allowing oils and other liquid cargoes intended for human consumption to be carried by container ships transporting petroleum oils and other toxic fluids.
On the pretext of reducing administrative costs for small businesses, the Commission proposes to make yet another exception to the Food Safety Directive, which in itself is inadequate. Checks on food will be made even more difficult because large multinationals are using monopolies to hide behind in order to avoid any responsibility while carrying on activities that are dangerous and very damaging to public health.
Safe food, in sufficient quantities and at low prices for the workers, is unlikely to be available unless there is a shift in EU policy that serves the interests of the food multinationals and the increase in their profits.
in writing. - (PT) I voted against the Schnellhardt report on the hygiene of foodstuffs because I consider that the Commission's proposed amendment of Regulation (EC) No 852/2004, aimed at exempting small and medium-sized enterprises operating in the food sector from the application of the HACCP (Hazard Analysis and Critical Control Point) system, is not currently justified given that to date there is no evidence of specific problems with the application of this procedure. I consider that 2009, the date when this Regulation must be reviewed, would be the right time to propose any amendments, if they are justified.
in writing. - (PT) The European Parliament today adopted, at first reading, a report on the exemption of food business operators from the Regulation on the hygiene of foodstuffs. This exemption shall apply to micro-enterprises which sell foodstuffs and not to supermarkets or franchised supermarket chains. Experience in Portugal shows that this exemption is essential both to defend traditional gastronomy and its associated habits and customs, and to protect family enterprises, which represent a large part of the workers in this sector and which are the ones facing the most difficulties given the competitive imbalance with large groups.
Furthermore, the introduction, application and maintenance of processes based on the principles of the Hazard Analysis and Critical Control Point (HACCP) system, which may be important for large enterprises to guarantee food safety, cannot be equally applied to large and small enterprises, particularly in the catering sector.
While it is true that the legislation on foodstuffs must guarantee a high level of protection for the lives and health of people and the interests of consumers, this cannot be confused with the end of traditions and attacks on the gastronomic culture of each country and each region.
in writing. - The EU's regulations on the hygiene of foodstuffs are of importance across the Member States. They have however at times proven to be somewhat burdensome on smaller businesses. I welcome the proposals to exempt micro-enterprises and accordingly voted in favour of the Schnellhardt report.
in writing. - (SK) I voted for the report by Mr Horst Schnellhardt because it will result in the reduction of bureaucratic burdens for small and medium-sized enterprises in the food industry, in particular for micro-enterprises (bakeries etc.), it will make business activities more attractive and it will create new jobs.
The report introduces several changes concerning small and medium-sized enterprises producing and selling food, operating on regional and local markets. These are not veterinary regulations. When considering the food hygiene package, Parliament wanted above all to ensure the highest possible level of food safety and at the same time to establish a practicable and flexible control mechanism.
Those small and medium-sized enterprises that can prove that there are no hazards in the area of food hygiene and that the hygiene of foodstuffs is regularly controlled are exempt from HACCP procedures. The HACCP system provides a hazard analysis and a critical control point method. It was developed in the US in the 1960s by NASA, when the Agency needed to ensure 100% safety of all foodstuffs and nutritional products. In 1992 the system was incorporated into European legislation.
The Food Code of the Slovak Republic refers to HACCP as 'Proper Production Practice'. Preparing documentation is complicated and owners of micro-enterprises are discouraged from doing business by unjustifiable bureaucracy. Since the hygiene regulations in Slovakia are far stricter than those in the 15 old Member States, it is necessary to harmonise the hygiene rules across the entire EU.
in writing. - (IT) Mr President, ladies and gentlemen, I support Horst Schnellhardt's proposal on the hygiene of foodstuffs.
This proposal addresses two distinct problems: firstly, reducing red tape in respect of transport costs and conditions, and secondly, adjusting the rules exempting micro-enterprises from the requirements deriving from the HACCP system, aimed at guaranteeing the maximum degree of food safety and ensuring a high level of protection for human life and health, as well as for consumer interests.
I agree that the HACCP procedures should remain in place: their removal would lessen the likelihood of achieving these objectives, given that the procedures serve the interests of food business operators, enhance food safety standards and levels of responsibility, and guarantee fair competition and flexibility in the free movement of foodstuffs and feedingstuffs intended for consumption within the Community. This amendment should, lastly, be extended to and approved by all Member States without exception, laying down safety requirements in no uncertain terms.
in writing. - (NL) Mr President, if we mean well toward small and medium-sized enterprises, we have to pass laws that they are also able to comply with.
That also applies to the hygiene regulations for the food sector. Last year the Commission presented a proposal to amend the provisions of Regulation (EC) No 852/2004 to bring them more into line with what is achievable for the smallest enterprises.
The amendments proposed by the Commission are very useful because they still require small companies to meet hygiene standards but at the same time they relieve them of red tape and of the obligations that are genuinely not feasible for small businesses. On the one hand, it is unfortunate that Parliament has not completely followed the Commission. On the other hand, I voted for the final report because we have been able to make some progress towards a solution.
I still regret the fact that the responsibility is being shifted on to the Member States. Member States will now have to take up their responsibility and allow their small and medium-sized enterprises to depart from the strict HACCP requirements.
in writing. - (RO) The Regulation No 11 on eliminating discrimination in terms of tariffs and transport conditions requires carriers to hold a transport document which should contain, among others, the distances, routes and borders passage points. In the field of transportations, the proposal aims at the reduction of certain obligations to provide statistics in the transportations field. Yet, as far as this modification is concerned, only the European Parliament has been consulted.
I voted for amendment no. 12, submitted by the European Socialist Group, afferent to Regulation (EC) No 852/2004 on the hygiene of foodstuffs, in which the competent bodies are allowed to exempt economic agents in the foods sector from the implementation of one or several of the imposed measures, provided that these bodies are capable of proving that there is no risk that must be avoided, or that all identified risks are sufficiently and regularly controlled by means of application of the general and special requirements of hygiene of foodstuffs. This refers to bakeries, butcheries, fruit and vegetables shops and, mainly, to market stands. I regret the fact that this amendment did not gather the necessary majority.
The quality of goods and services is becoming an issue of increasing importance to European society. Quality is a factor in competition between enterprises. One way is which quality is demonstrated is through possession of the relevant certificate of compliance with quality standards. The most widespread and most respected standards are the ISO 9000 series standards.
The HACCP system was officially accepted by the World Health Organisation in 1975. In 1993 it was adopted by the Codex Alimentarius Commission as an appropriate tool with which to regulate the production of food. It is considered that a properly implemented HACCP system, together with a quality control system compliant with the ISO 9000 standards is the best way to ensure the provision of healthy food.
The fundamental aim of the method and the HACCP system based upon it is to prevent dangers throughout the food chain and ensure the safety of the final product, whilst providing for appropriate reactions should problems arise.
in writing. - (PT) Directive 96/22/EC prohibits the use of thyrostatic substances, stilbenes, stilbene derivatives, their salts and esters, which are on list A of Annex II, for administration to 'animals of all species', meaning to both animals or animal products used for human consumption as well as to pets. However, the two products on list B of Annex II may be used under certain conditions. The Commission's amendment proposes:
to exclude pet animals from the scope of this Directive, which means that prohibitions on the use of certain substances simply do not apply any more to them and they may therefore be treated with these substances;
that the hormone oestradiol 17 ß which was temporarily allowed to be used for farm animals for the treatment of foetus maceration or mummification or for pyrometer will now be banned completely. The fourth application for oestrus induction in cattle, horses, sheep or goats was granted only until October 2006 and has already expired. This substance is considered to be carcinogenic and alternatives now exist on the market so that the use of this hormone is redundant and can be banned completely.
in writing. - (PT) The Commission proposes to exclude pet animals from the scope of Council Directive 96/22/EC which would enable their treatment with substances having a thyrostatic action and with beta-agonists.
This important measure is intended to reduce the suffering of pet animals and will allow the use, for example, of substances having a thyrostatic action for the treatment of hyperthyroidism in these animals.
However, the most recent developments in scientific assessment tell us that using these substances is economically unattractive in animal production for human consumption or can be replaced with alternative substances.
It is therefore proposed to prohibit entirely the use of oestradiol 17 ß and its esters in animal production for human consumption, putting an end to the various derogations that still exist today. I would point out that these hormones, when used to promote growth, can be carcinogenic to human beings and that the existing derogations can finally be ended as these hormones can be replaced with alternative substances without any problems.
These changes will ensure a high level of protection for consumers of meat and animal derivatives while at the same time allowing the treatment and reduction of suffering of pet animals.
in writing. - (PL) I support the report by Mrs Scheele on the proposal for a directive of the European Parliament and of the Council amending Council directive 96/22/EC concerning prohibition on the use in stockfarming of certain substances having a hormonal or thyreostatic action and of beta agonists. This report represents an effort to find an optimum solution catering both for the need to protect human beings, the consumers, and the need to ensure animal welfare. The report also takes account of scientific research in this area of veterinary science. In particular, I welcome the complete ban on the use of the hormonal substance named oestradiol 17 β in the rearing of animals raised for meat production. I believe the ban is entirely appropriate. Priority must be given to the effort to achieve an appropriate level of food safety, especially bearing in mind that the products referred to in the Directive can cause serious cancers in human beings.
On the other hand, the proposed changes provide for effective treatment of pet animals, such as those suffering from hyperthyroidism or other distressing conditions. There is therefore provision for the health of both pet and farm animals.
in writing. - (FR) I voted in favour of the report by my German colleague Helmuth Markov, adopted unanimously in the Committee on International Trade, which proposes amending, in accordance with the consultation procedure, the proposal for a Council regulation applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending various Regulations.
This proposal for a regulation conforms to the 2004 guidelines on the role of the GSP for the 10-year period between 2006 and 2015, which introduced a number of new objectives, such as targeting preferences on countries that most need it, enlarging the product coverage of the GSP to products of interest for developing countries, making the graduation system more transparent and stable and introducing a new special incentive scheme to encourage sustainable development and good governance.
I fully support the report's call for the European Parliament to be more closely involved in this GSP policy, which is crucial for the countries that need it and which costs us EUR 3.5 billion each year in loss of customs revenue.
in writing. - (IT) In a society now dominated by a globalised economic market, in a world where three billion human beings live on less than two dollars a day and more than one billion survive on just one dollar, stimulating economic development in the so-called third world by means of appropriate trade policies is a duty incumbent upon the Community institutions.
In order to achieve this shared goal, we must seek adequate means of both bringing about an improvement in the economic circumstances of developing countries and gradually, increasingly, integrating them into the world market.
In addition, over and above purely economic factors such as market share, other criteria must be borne in mind, such as the beneficiaries' levels of development and commitment to embark on the road to democracy. Encouragement should moreover be given to those products which are often distinctive of a given country's economy.
While pursuing these goals, however, we must take care not to restrict the developing countries' economies to producing a limited range of goods, especially if these are low added-value products, since that would hamper - rather than foster - development and economic growth in those countries.
in writing. - (FR) Mr President, ladies and gentlemen, Mr Markov's report on the system of preferential customs duties granted to developing countries is an act of faith in the beneficial effects of global free trade, particularly for the poorest countries.
However, when I turn on the television and watch the news it seems that it is in those countries that famines are taking place. It seems that it is the choice of the major export crops, to the detriment of the local crops designed to ensure food independence, that is one of the causes of these tragedies. It seems that 38 years of preferential systems have not made much of an impact on the economic and social situation of these countries and their populations.
It seems that if a system takes so long to generate the benefits purported by its ideological supporters, it if leaves so many people behind, in all countries, if it accentuates inequalities and poverty, it is no longer time to modify it along the way; it is quite simply time to abandon it.
in writing. - (PT) As we have highlighted previously, the current Generalised System of Preferences (GSP) is based on a logic that is in itself contradictory. In other words, development is promoted in order to liberalise international trade through a model promoting exports, regulated at world level, with a 'centre' and a 'periphery'.
This logic prevents fair international relations and aid for the development of the endogenous factors of less economically developed countries, without which - together with the theft of foreign debt and the imposition of the interests of large multinationals from the US, EU and Japan - these countries will continue to have a peripheral and subordinate status.
Trade is a component of development but is far from being the most important.
The GSP guarantees preferential access for products originating from a very wide range of countries. The GSP applies to products of particular importance for Portugal (canned tuna, tomato concentrate, textiles and clothing).
Textiles and clothing are particularly affected, especially due to the existence of a high graduation threshold for the sector. This and other negative aspects need to be changed, otherwise there will be serious consequences for the national productive sector which will result in social and economic consequences.
in writing. - (PL) Mr President, the treatment meted out to Georgia by Russia is simply unacceptable by international standards. It is abundantly clear that Russia is exploiting its economic influence in many EU countries to see how far it can pursue its neo-imperialistic ambitions. It is doing its utmost to block all relations between Georgia and the West. I wish to stress once again that EU or UN forces should immediately replace Russia's so-called peacekeeping armed forces in Abkhazia.
The European Union should constantly demonstrate full support for Georgia, as has been the case in the House today. In addition, the Union should systematically strengthen cooperation and immediately introduce visa facilitation measures for Georgians, especially now that fully democratic elections have been held.
The resolution adopted today is an expression of precisely that kind of support for a sovereign Georgia. I am glad that it was at the initiative of Law and Justice Members that a debate was held in the European Parliament at the beginning of May. That debate resulted in today's resolution, which represents Europe's official stance on the issue of Georgia.
in writing. - (PT) Among the various important aspects that could be highlighted in relation to this resolution, I must point out the profound hypocrisy of those who are currently reiterating their full support for the sovereignty and territorial integrity of a state when they are the same ones who instigated and supported the illegal and illegitimate 'operation' by the US-NATO-EU against Yugoslavia. This operation was an example of interference, destabilisation, aggression and military occupation and culminated in the unilateral declaration of independence of the Serbian province of Kosovo, with total disregard for international law.
Once again we are seeing clear signs - which we reject - of interference and reinforcement of the presence, including the military presence, of the US-NATO-EU in this region which is increasingly important in geostrategic terms.
See, for example, the conclusions of the recent NATO Summit in Bucharest where a political commitment was made on the accession of Georgia to this offensive military alliance. See, for example, the calls for 'deeper European involvement' and 'bolstering the international presence in the conflict zone by sending an ESDP border mission' (in other words, a mission from the EU which contains 21 member countries of NATO and in which the ESDP - European Security and Defence Policy - is the European pillar of NATO). See, for example, the initiatives to set up 'broad and comprehensive free trade agreements' between the EU and Georgia.
in writing. - (PL) I voted in favour of adoption of the resolution on Georgia. The people of Georgia need our support and solidarity. Solidarity is not so necessary when all is well and everyone is happy. It is very much needed, however, in times of difficulty and hardship. The people of Georgia are currently experiencing hardship. We should not only show the people of Georgia our support, but also do all in our power to protect them and their country from a conflict with potentially tragic consequences.
There are strong indications that Georgia and Russia were recently on the brink of armed conflict. It is our duty to convince all sides to opt for peaceful political solutions. I am convinced that even the most difficult problems can be resolved through negotiation, by seeking compromise and being guided by the principles of goodwill. I hope too that the international community will actively and effectively support the mediation process and the search for a permanent and just solution acceptable to both sides.
In addition, the situation in Georgia demonstrates how important our neighbourhood policy is for our policy as a whole. This is particularly true of the Eastern dimension of the neighbourhood policy.
in writing. - (ET) Georgia is undoubtedly going through a difficult period. On the one hand there is a dislike on the part of the opposition operating within the country of open dialogue with the party in power. On the other hand there are Georgia's relations with Russia because of separatism in the Georgian province of Abkhazia and the situation in South Ossetia, where Georgia's sovereignty has been threatened. Russia has unilaterally increased the presence of its military forces at the border. To my mind, the EU must start to take steps to replace Russia's so-called peace-keepers with the genuine article.
In my view, since the Foreign Ministries of the EU Member States supported Georgia's sovereignty and territorial integrity at the internationally recognised border, the EU must, through its representative, take the lead role in resolving the conflict between Russia and Tbilisi on Georgia's separatist regions, by proposing confidence-building and security measures to each party.
.
in writing. - (FR) Our message is clear: we are denouncing the dangerous escalation of the conflict in this region and reiterating the EU's support for Georgia.
The recent developments in Georgia, and more specifically in Abkhazia, are of great concern. A deterioration of the links between Georgia and Russia could be the start of a negative spiral for the Caucasus region.
I was part of the delegation that visited Georgia to observe the elections on 21 May 2008 and I witnessed the intense efforts being made by Tbilisi in its democratisation process. This significant progress, which I observed when monitoring 14 polling stations in the Gori area, should not obscure the difficulties that persist in the region. Much remains to be done and the EU will have to play its role, over and above observing the elections, by providing long-term support for a reform process.
The EU must learn from the Balkan experience: it cannot stand idly by when faced with a conflict on its doorstep. In approving this resolution, I am calling on the two sides in the conflict to refrain from carrying out any further acts that could result in an escalation of the tension. It is essential to focus our efforts on rebuilding dialogue and persuading Russia to withdraw its troops from Abkhazia.
in writing. - British Conservatives reject much of Paragraphs 6 and 8 which refer to ESDP missions. We are against ESDP in principle and do not regard the EU as the appropriate organisation to be undertaking security missions in far-off areas of potential conflict. Furthermore we are disappointed that NATO's Bucharest Summit did not extend the invitation for Georgia to join NATO's Membership Action Plan.
We have chosen to abstain on recital E. The CFSP and the common security and defence policy will probably require increased budgetary resources in future, but we do not want to pre-empt the forthcoming mid-term review of the long-term budget by taking a view on individual parts of it at this stage.
in writing. - (FR) I voted in favour of the own-initiative report by my esteemed Polish colleague Jacek Saryusz-Wolski on the common foreign and security policy (CFSP) and the European Security and Defence Policy (ESDP), which have helped to reinforce European identity and the role of the European Union in the world. I agree that the CFSP must become more democratically legitimate by allowing Parliament to exercise real control over this policy and speak with a single voice as well and by emphasising various priorities: the causes of the current insecurity in Europe (terrorism, organised crime), energy security, fight against climate change and sustainable development, improvement in the stability of neighbouring regions, crisis management and conflict prevention/resolution, non-proliferation of weapons of mass destruction, migration management, and promotion of human rights and civil freedoms throughout the world. The first of the geographical priorities must be ensuring stability in the Western Balkans and strengthening the dialogue with Serbia and Kosovo.
I support the idea that the European Parliament should put forward specific proposals on the financing and budgetary control of the future European External Action Service (EEAS).
in writing. - (PL) Mr President, I should like to begin by congratulating Mr Saryusz-Wolski on his report concerning the European Union's common foreign and security policy.
I agree with the rapporteur that it is not enough simply to speak of a common foreign policy. We have to prove that the European Union is prepared to adopt a common position on crucial issues. In relation to important matters such as the aggressive energy policy conducted by Russia, the events in Kosovo and the case of Tibet, the Union has recently demonstrated that the CFSP remains a distant goal. As long as the European Union allows its credibility on the international arena to be undermined, as in the aforementioned cases, and as long as individual Member States continue to act on a bilateral basis, implementation of the CFSP will continue to be merely an aim.
There is nothing to be gained from yet another provision on common policy if we do not begin to speak with one voice on matters of vital interest to Europe.
in writing. - I will be voting in favour of this report. I did vote for Green Amendment 7 that complains of President Sarkozy's 'sales offensive on nuclear technology worldwide'. I am afraid this macho technology drives far too much of French foreign policy. The rumour is that the reason France is the only Member State not to have established diplomatic relations with North Korea is not through any concern with human rights but because of a failure in 2001 of the then South Korean Government to promise the French nuclear industry a disproportionate share of the nuclear contracts associated with the KEDO project to build two light water reactors in North Korea in exchange for the freezing of their graphite-moderated reactor at Taechon capable of producing weapons-grade plutonium. France's nuclear obsession makes us all less safe.
I voted 'no' because I do not want the EU's common foreign policy and armed forces to be strengthened, with all that that entails.
in writing. - I fully support my own group's Amendment 7 to the Saryusz-Wolski report expressing concern at President Sarkozy's sales offensive on nuclear technology worldwide, which could lead to enhanced nuclear proliferation. The people of Scotland take a huge interest in nuclear issues, given that the UK's nuclear weapons are based on our territory. Scotland rejects the London government's plans to build a new generation of nuclear weapons and I fully support the Scottish Government's work to ensure these weapons do not come into existence.
in writing. - Mr Saryusz-Wolski's report on the annual report on the CFSP seeks to define the common values and priorities regarding Europe's global role. With the Lisbon Treaty, the EU would have a more effective and coherent voice on international affairs and I welcome the fact that the report deals with the treaty's contribution in this domain. I voted in favour of the report.
in writing. - British Conservatives do not wish to see British foreign policy subsumed by the EU. We reject the Treaty of Lisbon, any idea of an EU 'foreign minister' or an EU seat on the UN Security Council, and any EU role in defence. We therefore voted against the Report. Of course we welcome opportunities for 27 nations to speak with one voice where this is wholly consistent with British foreign policy interests. Similarly, we support better coordinated humanitarian action, and a more robust approach in dealing with abhorrent regimes in Zimbabwe, Burma, and elsewhere.
We have abstained in the vote on all parts which refer to NATO, since we come from a country which has no military alliances.
As regards Amendment 14, we think that it is factually incorrect to say that the Treaty does not permit military intentions. Even now EU resources are being used for military operations, but not for a common EU defence force.
in writing. - We generally vote against EU legislation and indeed voted against this report as a whole. However, we felt that there were a number of amendments we could vote for. We voted yes to Amendments 10 and 12, as they reject the militarisation of the EU. We too oppose the militarisation of the EU. These amendments did not call on the Commission to act, nor did they acknowledge the authority of the Commission or EU. They were simple statements that happened to agree with us on this particular question. Therefore, we could vote for these two amendments without compromising our overall stance to both this report as a whole and EU legislation in general.
in writing. - (PT) If you had any doubts about the real meaning, ambition and scope of the so-called Treaty 'of Lisbon', you would only have to carefully read the resolutions on the 'ESDP' (European Security and Defence Policy) and the 'CFSP' (common foreign and security policy), adopted by a majority of this House, for these doubts to disappear.
The forces promoting 'European integration' - namely the major financial and economic groups, the social democrats and the right - are trying to affirm the EU as an imperialist bloc under the control of its major powers.
In addition to confirming the EU's policy of interference (as seen in the 'missions' to Afghanistan, Chad/Central African Republic, Bosnia-Herzegovina, Kosovo and Guinea-Bissau) and operational capability ('to undertake rapidly and simultaneously two ESDP military operations'), this report is a real guide to militarisation and militarism. Just as an example, the report highlights the following objectives: extension of the 'European Security Strategy'; military dimension of 'civil missions'; militarisation of 'development aid' and 'development' as an instrument of interference; reinforcement of means of military transport (A400M military aircraft and helicopters); increase in expenditure on 'defence' and military actions, including using the Community budget; operational capability to conduct EU military actions, and coordination of projects and the armaments industry.
These, among many others, are the reasons why we voted against this report.
I voted against the report because I do not want the EU's common foreign policy to be strengthened. Besides, I am against the militarisation of the EU.
in writing. - British Labour MEPs voted in favour of this report which looks at the implementation of the European Security Strategy and the continuing role of ESDP missions. In particular Labour MEPs welcome the emphasis in this report on the better functioning of civilian ESDP missions.
Labour MEPs voted against the text of paragraph 39 looking at the role of Eurocorps. While the UK is not involved in Eurocorps, and this force has never been used, Labour MEPs feel it important to emphasise that there are no standing forces under permanent EU command, and we believe that there is no need for such structures.
in writing. - I welcome Mr Kuhne's report on the annual report on the implementation of the European Security Strategy and ESDP. I would agree with the rapporteur that the Lisbon Treaty reinforces the Union's powers by giving the High Representative for the Common Foreign and Security Policy a more important role.
The international nature of the security issues Member States face requires greater European cooperation. I would therefore welcome the introduction of a solidarity clause among Member States on such issues. I voted in favour of the report.
in writing. - (IT) Europe's security needs have changed. The risk of territorial aggression, implicit in the classic conception of defence, has largely been superseded by the dangers arising at regional borders in areas adjoining the territory of the EU. Added to that there is the threat of terrorism and the huge upsurge in migration flows, the radicalisation of fundamentalists and extremists of various kinds, the increase in trafficking and the risk of a proliferation of weapons of mass destruction.
For the European Union it is not just a matter of equipping ourselves with the means of acting independently to manage international crises, but of establishing a fully-fledged European defence system. However, in the desirable process of expanding its external action capabilities, the EU must not confine itself to the military dimension alone: it must undertake to develop, in parallel, civil crisis management mechanisms involving action by the police, civil administrators, the judiciary, civil protection officers and so on.
The common security policy must therefore be strengthened in order to give the Union a key role on the international geopolitical scene, a role which is distinct but not distant from that of NATO. On this optimistic note I am today voting in favour of the report by Mr Saryusz-Wolski.
in writing. - (PT) The European Union's ambition in terms of security and defence is clearly less than its ability, and this is not just due to the traditional problem of coordinating and cooperating on external priorities. There is also a central issue that must be tackled. We know that the external dimension and the establishment of operational capabilities lack personnel, availability and cooperation. However, they also require a public perception of the need for, and usefulness of, this cooperation. We must construct this strategy based on cooperation - by specifically investing in interoperability and by creating operational capabilities on the ground - but it is particularly public support that is often missing from this dimension of our policies. Recognition of the need for, and the importance and effectiveness of, the security and defence dimension depends, to a huge extent, on public support which must be generated, and this support depends, to a large extent, on our efforts.
Finally, I would stress the importance of remembering that the Atlantic Alliance is a basic pillar of European security and defence which must not and cannot under any circumstances be disregarded.
in writing. - (FR) The two reports put to the vote today - one on the common foreign policy and the other on the security and defence policy - have one thing in common: they take the Member States' foreign and defence policies away from them to the advantage of the civil servants in Brussels.
Diplomacy will be in the hands of a High Representative, a real foreign affairs minister. In addition, since it is shared, there will be a single defence, under the patronage this time of the United States, via NATO and the UN, as clearly indicated in take two of the European Constitution, the Lisbon Treaty. Our military resources are reduced to their simplest expression because the bulk of the budgets is today spent by France and the United Kingdom and subject to the Stability Pact. The French and British permanent seats on the UN Security Council will no doubt be combined into one and handed over to an all-powerful European... In short, none of the EU Member States will have the political and military resources to ensure their own independence and freedom. In any case, for the most part they have already handed these over to the Eurocrats. We are completely opposed to this disastrous development.
in writing. - (PL) Mr President, I supported the resolution on the EU-United States summit because in addition to matters pertaining to bilateral partnership and global challenges it refers to the visa question, which is an issue of great importance to Polish nationals.
Polish nationals wishing to visit the United States as tourists still have to go through the complicated and costly procedure of obtaining a visa.
Approximately 25% of visa applications by Poles are rejected. The main, and sometimes the only, reason for rejection is the consular officials' suspicion that the applicant might be intending to undertake illegal work. In fact, most Poles travel to the United States to visit relations. Some three quarters of the 10 million Poles resident in the United States hail from the Lesser Poland region of my country, which explains why there are such long queues in front of the American consulate in Krakow.
I believe that the very existence of such a procedure in relation to a European Union Member State requires the Union to adopt a strong stance in the dialogue with the United States.
in writing. - I wish to raise the issue in the context of this debate of US Missile Defence plans, particularly in respect to the Czech Republic. Two thirds of the Czech population are opposed to the building of a radar installation close to Prague as part of these plans.
Two Czech peace activists have been on hunger strike for three weeks in protest at the Czech Government's obstinate support for these plans, despite little evidence that they will do other than make Europe's security worse rather than better. I welcome the fact that these two are now being joined by key political figures each fasting for 24 hours.
I agree with them that the EU needs to reach a common position on the installation of these Star War technologies in Europe. We need an urgent debate in this Chamber with the Council. I hope the President will push for this next month.
Junilistan sympathises wholeheartedly with those parts of the Resolution which deal with the treatment of American prisoners and their transportation through European countries. The United States must either bring the captives before a court or release them, in accordance with international law. The conditions prevailing at Guantanamo and other prisons are totally unacceptable.
Unfortunately the report deals with far too many matters going beyond this problem, questions for which other international bodies, in particular the United Nations, are competent. We do not think that the European Parliament has a role to play as regards the political situation in countries which are not in the immediate vicinity of the EU, such as Iran, Kosovo or Iraq. The European Parliament should also not attempt to expand European foreign policy by calling on other countries to develop cooperation and common strategies on terrorism and weapons of mass destruction. These are highly charged questions which are best dealt with from the perspectives of the Member States themselves and in cooperation with legitimate international organisations competent for these matters. Junilistan also has strong criticism for that part of the resolution which seeks to allocate large parts of the EU and United States budgets to the sponsorship of agricultural research.
in writing. - British Labour MEPs are delighted to have voted in favour of this resolution in advance of the EU-US summit on the 10th of June. We hope that this resolution will aid in making this Summit a productive one. In particular Labour MEPs welcome the call made for the EU and US to work closely together on a wide range of common policy challenges; the call for the EU and US to place the Millennium Development Goals at the heart of international development policy is also one which Labour MEPs wholeheartedly support.
British Labour MEPs voted to abstain on amendment 8, as we believe that this text does not offer a balanced approach to this issue. We believe that discussions must also focus on Russia's obligations, and include wider international disarmament efforts, as explicitly recommended in the successful Socialist Group amendment to the European Security and Defence Policy report, also voted today.
in writing. - The upcoming US presidential election is an opportunity to move away from the type of foreign policy practised under the Bush administration. Such a change should involve Europe and the EU should be looking to strengthen the EU-US partnership, especially when addressing global challenges such as climate change and poverty. I support Mr Wiersma's motion for a resolution.
We, the MEPs of the Communist Party of Greece (KKE), are voting against the joint resolution for the following reasons:
• it calls for the imperialist cooperation between the United States and the EU to be strengthened by boosting NATO in order to manipulate and exploit peoples and states;
• it confirms the strategic anti-popular EU-US alliance against 'terrorism'. However many hypocritical appeals are made to respect human rights, the alliance is nothing more than a pretext for jointly waging a relentless war against the people;
• the resolution uses the excuse of the effects of climate change on countries and peoples to prepare the way for new imperialist interventions in league with the United States;
• through its policy of treating all sides equally, the resolution in fact supports the occupying Israeli forces and their crimes at the expense of the Palestinian people. It accepts the continued occupation of Iraq and Afghanistan and suggests practical cooperation measures between the United States and the EU in the Euro-NATO protectorate of Kosovo.
The resolution is yet more proof of the irreversible strategic agreement between the EU and the United States at the expense of the people. The resolution flaunts political might to show that the EU is supposedly a rival of the United States, which it feels inferior to.
in writing. - (PT) One of the most surprising facts of European policy is the way in which relations between Europe and the United States are treated, particularly when compared to the methods used to present our relations with other partners who are more politically and culturally different.
It is clear that there are differences of opinion, disagreements, competition and interests, particularly legitimate economic interests, which put us in different places and positions. However, it is essential that we have control over the tensions and divergences between partners in the same project. It is important to recognise this so that we can act and react to whatever we are facing. In this respect, properly removing the barriers to trade which are unnecessary and unjustifiable between partners such as Europe and the US is one of the first steps to be taken. Likewise, if we truly want to respond to the threatened rise in poverty, which is an unnecessary result of increased global demand, it is important that we cooperate among ourselves and in particular with the rest of the world, to ensure that struggling countries can achieve the commercial openness needed to build their own wealth. A more prosperous world can be constructed on the basis of a solid alliance between free societies which stimulate creation.
in writing. - British Conservatives are strong supporters of the Transatlantic Relationship; however, we do not agree on redefining this as a relationship between the EU and the US, particularly in defence matters, and we therefore reject much of paragraph 16.
in writing. - (PT) While clearly revealing its inter-imperialist contradictions, this resolution reaffirms the cooperation between the EU and the US and the aim of reinforcing their partnership - particularly in light of the forthcoming US presidential election - in sharing 'responsibility' in the world.
The resolution reaffirms the EU as a European pillar of NATO, as indicated in the 'European Security Strategy', and urges the EU and the US to 'work more closely together on a wide range of common policy challenges, notably in the Middle East, Iran, Iraq, Kosovo and the Western Balkans, Afghanistan and Africa'.
Looking forward to 60 years of NATO, the resolution calls for the launch of 'a redefined and stronger EU-NATO partnership' and points to the adjustment of the 'European Security Strategy' to the new strategic concept of NATO under discussion. In line with the militarism of the Treaty 'of Lisbon', it looks forward 'to a reassessment of the security dimension of EU-US relations in the light of the outcome of the NATO Strategic Review, the update of the European Security Strategy and the arrival in office of a new US Administration'.
In other words, it establishes and affirms the EU as a political-economic-military bloc which hopes to share control of the world (by seeking to rebalance its relations) with the US. The world and the people who are looked after ...
in writing. - (FR) I voted in favour of the joint resolution tabled by five political groups on the Union for the Mediterranean. The Mediterranean region and the Middle East are of strategic importance for the Union and it is essential to implement a Mediterranean policy founded on solidarity, dialogue, cooperation and trade in order to tackle the common challenges and achieve the declared objective, namely the creation of an area of peace, stability and shared prosperity. I welcome the initiative of the President of the French Republic, Nicolas Sarkozy, to whom this Union for the Mediterranean owes a great deal, and I wish him every success with the inaugural summit, due to be held in Paris on 13 July. I support the political proposal to give this future Union a parliamentary dimension on the basis of the Euro-Mediterranean Parliamentary Assembly. I welcome the examples of proposed initiatives such as the coastal motorways, the linking-up of the Arab Maghreb Motorway (AMA), the de-pollution of the Mediterranean, civil protection, the Mediterranean Solar Plan, high-power solar thermal electricity generation in the North African desert, the desalination of seawater in order to facilitate access to drinking water, etc.
in writing. - (FR) I welcome the adoption of the joint resolution on the 'Barcelona Process: Union for the Mediterranean'.
This resolution rightly highlights the strategic interest of the Mediterranean region and the Middle East for the European Union. Our policy towards these countries must be based on the principles of solidarity, dialogue and cooperation.
The Barcelona Process warrants being re-launched today in order to make it as efficient as possible. To this end, the Commission's initiative is a step in the right direction and has the merit of concentrating on specific regional projects, which will make it possible to provide an effective response to the needs of the citizens of this region.
The Commission proposal also recommends the establishment of a Barcelona Process co-presidency, a Joint Permanent Committee and a secretariat, which will help to improve cooperation and dialogue between the various partners.
In addition, it states that the main objectives of this policy must continue to be promotion of the rule of law, democracy, respect for human rights and political pluralism.
in writing. - (FR) Mr President, ladies and gentlemen, the European Union is not done with disowning hyper-President Sarkozy: rejection of the proposals on fuel tax, warnings against the budgetary slides and, now, transformation of the proposed Union for the Mediterranean into a re-launch of the Barcelona Process, which has been a failure for more than 10 years.
This is the death of the project concerning cooperation between the countries bordering the mare nostrum, led by France. From now on the entire Union will be involved and it is the Commission in Brussels that will be at the controls. That is what was decided by the real boss: Mrs Merkel's Germany.
This matter perfectly illustrates two realities: Mr Sarkozy's agitation and media hype only serve to mask his powerlessness; France's interests are in the hands of the officials in Brussels and dependent upon those of the European Union.
We sincerely hope that Ireland, a nation that has such a great love of freedom and that has paid dearly for it in the course of its history, will be the country that delivers us from this Eurocratic construction that is increasingly unfounded and increasingly tyrannical.
in writing. - (PT) If you only read the resolution adopted today, you would tend to believe in the most genuine and benevolent intentions of the EU with regard to the 'Union for the Mediterranean'. Its careful language reveals only a few hints of interference and the omnipresent objectives of the 'establishment of a Euro-Mediterranean free-trade area' and 'free trade', accompanied, of course, by 'social' and 'environmental' palliatives and rhetoric.
However, the European Commission makes it clear that 'the Mediterranean region is an area of vital strategic importance to the European Union in both political and economic terms'. It talks about the 'significant progress [that] has been made towards the establishment of a Euro-Mediterranean free-trade area by 2010', pointing to the need for the EU's Mediterranean partners to pursue 'further and faster reforms'. The Commission puts forward a series of priorities such as transport (pointing to the possibility of setting up a concession scheme of interest to the private sector and accompanied by governmental measures to ensure free trade and abolish the various non-tariff obstacles preventing trade) and increasing the integration of the energy markets.
The EU wants to economically, politically and militarily control the whole Mediterranean region and is seeking to dominate its markets and exploit its immense resources.
That is capitalism, you fool!
in writing. - (FR) The very title of the resolution underlines Mr Sarkozy's failure. Not content with being the President of the French Republic, he was trying to become the designer, then the president, of a Euro-Mediterranean Union, open only to the countries bordering the Mediterranean.
Even before his European presidency begins, his house of cards is collapsing. Germany has imposed its positions: all the EU Member States will participate in this project, designed to be a simple expansion of the Barcelona Process, managed by the Eurocrats in Brussels.
This fiasco illustrates the debasement of our country in the European institutions. The Europe of Brussels, far from strengthening France, as the UMP and PS claim, is making it weaker in all sectors: in the economic sector, with the destruction of our small farms, the collapse and relocation of our industries; in the military sector, with the dismantlement of our army, now required to dissolve into a Euro corps; in the demographic sector, with immigration that is threatening our national identity.
Only a new Europe, a Europe of nation states, founded on the sovereignty of the nations and on the founding values of our European and Christian civilisation, will enable France to become a major player once again and implement in the Mediterranean a major cooperation policy aimed, inter alia, at ensuring that the immigrant populations return to their home countries.
For some time now the European Union has been working to develop special cooperative relations with the countries on the African and Asian shores of the Mediterranean Sea. This cooperation constantly raises the question of whether it means that we support the dictatorship in Syria or that we approve of the way in which Israel is delaying the creation of an equal and internationally recognised Palestinian State. The idea of the French President, Mr Sarkozy, for a special union between the EU and all the countries of the Mediterranean, calls especially for support among the public of the EU Member States that border the Mediterranean Sea. The establishment of such a union could contribute to the EU building up spheres of influence in the region with unequal partners, following the example of the traditional agreements between the US and parts of Latin America. It could also serve to legitimise the dictatorships in Tunisia, Libya and Syria, and to a lesser extent Algeria and Egypt. It would make it easier to send refugees back to such states. It would also give us the chance to upgrade contacts with Israel now, instead of waiting until after the recognition of a neighbouring Palestinian State. It is only because of these underlying problems that I am not voting for this resolution now.
The MEPs of the Communist Party of Greece (KKE) have voted against the joint resolution. The Union for the Mediterranean does not in the final analysis have equal, mutually profitable relations with the states of the region. Instead, it supports the EU's imperialist plans for the wider region of the Mediterranean and the Middle East. The aim of this Union is to liberalise markets in order to enable them to be more easily accessed by European monopolies, whose position in the monopolistic fight for control of the markets will be improved. The energy and wealth-producing resources of the region will be plundered. The Union for the Mediterranean will be achieved by intensifying threats, blackmail, and political or even military pressure on states and the people. The resolution is also revealing. The primary objective of the Union for the Mediterranean policy is purportedly for democracy and human rights to be exported from the EU to the Mediterranean countries. This is the pretext the EU uses to justify its imperialist interventions everywhere. In fact, what is being promoted is the imperialist US-NATO-ΕU plan for the 'New Middle East'. That is why there is no reference to the Israeli occupation of Palestinian territories or to the genocide of the Palestinian people.
The people should have no illusions about the nature and aims of the Union for the Mediterranean; they should fight against it.
in writing. - (PL) Mr President, the percentage of young farmers in the European Union continues to fall. Currently, only 7% of farmers are under the age of 35. In many cases, young people leave farming because of the high cost of investment, which means that it is impossible for them to compete on the market.
We should therefore help young farmers to draw on Union funding for this purpose. Young farmers would benefit from low-interest loans enabling them to implement their plans without running the risk of becoming heavily indebted. In addition, care should be taken to ensure that the criteria for accessing Union funding are not too demanding and do not exclude small farms focusing on specialised products rather than on large-scale production. The majority of the farms in southern Poland and in the Lesser Poland and Swietokrzyskie Voivodships fit this description.
Mr Veraldi's report deals with all these matters and I therefore voted in favour of it.
in writing. - (FR) In the light of the difficulty in finding new generations of European farmers, the European Parliament decided to look at the ways to promote the installation of young farmers, which should guide the CAP Health Check. As the shadow rapporteur of the PSE Group, I put forward the following proposals:
it is a priority to respond to the food, energy, environmental and territorial challenges,
the new farmers must benefit from support measures, especially those who do not inherit a farm and those who are based in areas with permanent natural handicaps: higher installation aid, subsidies for agricultural loans and accompanying measures following installation,
these support measures must be compulsory under the second pillar of the CAP and the aspect of access to agricultural property must be examined,
living conditions in rural areas must be improved: equal access to public services, social amenities, etc.,
we must develop access to vocational training (replacement during training and access to agricultural research),
we must promote the farming profession and the standards respected by farmers at European level.
The EU should not concern itself with everything. The principle of a leaner but keener EU implies that the EU should only deal with questions for which there is authority in the founding Treaty and, where demarcation problems arise, proportionality, effectiveness and relevance should be taken into account.
I have chosen to abstain in the final vote on the report on the future for young farmers under the ongoing reform of the common agricultural policy. The report contains many proposals which improve the situation for newly established young operators as well as proposals which can contribute to the increased production of food. But at the same time the text also covers matters which are quite definitely of national significance and should be decided at national level.
in writing. - (PT) Many of the proposals contained in the report, to which we have suggested a few amendments, are on the right lines, particularly those referring to the 'continuing difficulties' facing young farmers, such as high installation costs, a heavy burden of debt and too few available holdings. We have made various proposals to which we would draw the European Commission's attention for the future, in particular:
the need to adopt the necessary measures to support, accompany and advise young farmers under the initial setting-up scheme with the aim of increasing the success rate and at the same time minimising or putting an end to situations where farmers give up or even become bankrupt;
the creation of a land bank on the basis of land freed up as a result of early retirement;
the need to introduce support for the joint acquisition of expensive machinery and equipment which is used infrequently by each individual farmer.
However, we regard as inadequate those measures adopted to tackle the existing problems which make Portugal the EU Member State with the lowest percentage of young farmers (less than 4%). It is essential that, within the current review of the common agricultural policy, productive activity is duly valued, with fair prices for production.
in writing. - (PT) In recent decades, European rural areas have been increasingly abandoned, a trend which has been accompanied by a gradual ageing of the population.
This ageing of the agricultural population is worrying for the future of European agriculture. That is why I consider the Veraldi report to be very important as it looks at various aspects connected with the expectations and opportunities of young farmers who have a key role to play in the sustainable development of European rural areas.
I believe that young farmers are particularly important to the development of a dynamic agricultural sector in order to achieve the Lisbon Strategy objectives. Under the new common agricultural policy, the generational change must therefore be regarded as one of the priorities.
in writing. - (PL) We should welcome the fact that by a large majority, the House has adopted the report on the future of young farmers under the ongoing reform of the common agricultural policy.
The statements on increasing European Union aid for young farmers are particularly significant. One of these statements is a declaration concerning easier access to preferential loans for this group of farmers.
Further practical aid is essential in terms of creating real opportunities for young farmers wishing to continue the family tradition in the Lesser Poland Voivodship to obtain a reasonable income.
If the promised aid has the desired effect, the situation whereby villages in Lesser Poland are inhabited solely by older people caring for their grandchildren whose parents feel that the only opportunity open to them is to seek work abroad may become less common. This report therefore has a social dimension as well as an economic one.
Young farmers wish to preserve traditions, but they also understand that if they do not draw on other experiences and technology they will be unable to transform their family farms into modern, competitive and profitable enterprises. Support for the development of modern methods and agricultural production tools is therefore a particularly important feature of the resolution adopted today.
As usual, we in Junilistan note that in this case it is fortunate that the European Parliament does not have powers of codecision on the EU's agricultural policy because, if it had, the Union would be caught in a trap of protectionism and heavy subsidies to various groups in the farming industry.
This own-initiative report contains a number of absurd proposals, such as yet another 'European Year', this time for 'urban-rural dialogue'. If every European Year proposed by the European Parliament were to become a reality, every year from now to the end of the century would probably be booked up in advance.
The affirmation in paragraph 35 that rural development measures should be aimed directly at farmers strengthens Junilistan's impression that the old, overburdened 'common agricultural policy' has now merely changed its name to 'rural development' in the EU budget.
It is with disquiet that we note that the European Parliament now calls for the recognition of non-trade concerns as import criteria in the WTO context. We consider that to be nothing more than a preliminary to the introduction of barriers to trade and protectionism against the rest of the world.
I have therefore chosen to vote against the report.
in writing. - The Veraldi report on the future of young farmers highlights a number of important issues which are of relevance across the EU's rural areas. The report also recognises that farming methods rooted in specific geographical areas and cultural traditions in Europe should be conserved, improved and promoted. I wholeheartedly endorse those sentiments and consider that they can be applied across the EU's workload.
in writing. - (RO) I voted in favour of this report, as I consider that the measures stipulated therein are complementary to the national programmes in this field. The National Programme for Rural Development of Romania provides a measure that offers grants from the rural development funds of the European Union of up to EURO 40.000 per person. Yet, there are difficult conditions to be fulfilled and, consequently, we still have a small number of requests in this regard.
The report we are adopting today provides for a series of significant measures, both in terms of the financial support of young farmers, and in terms of certain essential legal aspects, like the facilitation of succession upon agricultural property or easy access to bank credits. The professional education and training component offered to young people in rural areas is also important. Thus, I consider that future legislation should provide for the huge disproportion between the younger population aged 35, active in the agricultural sector (only 8,5% of the total number of farmers in Europe) and the other age categories in this field.
These measures will definitely contribute to the success of the national programmes, as is the major axis of supporting the young farmers, stipulated by PNDR of Romania.
in writing.- (DE) What questions do young people nowadays ask themselves when deciding on a career? Do they ask about the nature of the occupation, the prospects it offers for the future, or making a fast buck? The answer to all these questions is often negative when farming is one of the options. Only 7% of farmers are under the age of 35, with the result that this occupation is an alarming state of decline. There are many young people who would enjoy farming: working in the open air and close to nature, surrounded by plants and animals. That is a given. So what deters young people? Is it the lack of prospects, or the general insecurity surrounding the profession? Once, inheriting the family farm provided a very good and very secure living, but today, the heirs are often at a disadvantage due to the many burdens and conditions imposed on them. We know that only well-trained and highly motivated farmers can guarantee our high standards of healthy food and a healthy natural environment here in Europe. However, we must also be aware of the challenges facing young farmers today. We must involve young farmers in political discussions and decision-making to a greater extent. They are the bearers of Europe's hopes! They are the ones who are facing up to the numerous economic and ecological challenges and ensuring a good and well-balanced social environment in the rural regions. They therefore need reliable policies to support them.
in writing. - (FR) I welcome the adoption of this report, which highlights the fundamental challenge generation change in the agricultural sector poses for the European Union.
Young farmers are those who are best placed to respond to the new agricultural challenges. Having benefited from the experience of their elders, they have the necessary dynamism and enthusiasm to carry out the crucial environmental, technological and economic changes that will enable tomorrow's European agriculture to retain a prime position in the world.
We now need to reconcile an increasing level of agricultural production with constant respect for product quality and safety, within the framework of a global approach based on the preservation of natural resources and the environment.
However, these requirements mean ever-increasing financial and personal investments from young farmers. In addition, the acquisition of adapted physical and intellectual tools must receive greater support from the Union, as stated in the report, especially in the area of access to technological innovations.
The CAP cannot afford to neglect those who will ensure that the Community has sustainable food sovereignty that respects man and the environment.
in writing. - (FR) I voted in favour of the report by Mr Veraldi because I fully support the initiatives aimed at ensuring the future of sustainable, competitive and productive agriculture in the EU.
It is essential to encourage and facilitate young people's access to the agri-food sector in order to promote generation change and ensure the dynamism of the sector.
In order to enable young farmers to cope with the numerous challenges and expectations, such as the production of quality food, food safety, environmental protection, and preservation of biodiversity and the countryside, it is crucial to review the amount of the setting-up premium, which has not changed for years. In addition, we need to ensure that this premium is accompanied by a business plan so as not to curb the innovative spirit of young farmers.
Nonetheless, we must also be aware that middle-aged farmers are facing the same challenges. It is important to ensure that we do not place them at a disadvantage or harm their existing operating methods.
in writing. - Encouraging young people into the farming sector is essential to guarantee the future of the farming industry. Support should be given to newcomers in the farming sector including young farmers. I support the general direction of the Veraldi report on the future for young farmers under the ongoing reform of the CAP and voted accordingly.
in writing. - Statistics show that rural populations across Europe are simultaneously decreasing and ageing. Moreover, the percentage of farms currently managed by young people is extremely low. This is a worrying trend which is affecting all Member States.
Young people are not considering farming as a career option because, in many cases, issues such as the succession of farms and difficulties associated with obtaining credit simply outweigh the benefits of starting out.
This insightful report addresses the most important issues which are deterring young people from entering into farming and suggests some practical solutions for dealing with these problems. After all, if we wish to secure the stability and development of Europe's agriculture sector, we must provide young people with incentives to enter into farming and remove the obstacles which they face.
The report also recognises that, like any other modern industry, farming needs to be competitive, efficient and able to respond and adapt to market demands. We need to take measures which support and encourage young people in this context, as the next generation of farmers are the key to a dynamic and innovative European agriculture sector.
in writing. - (SK) Slovakia, just like other new EU Member States, has a high proportion of rural areas. Rural areas comprise almost 80% of the country's total area, and according to the statistics this is where more than 44% of people live.
The present situation in the food industry, high food prices and the production of quality food are the major challenges for European rural areas. It is good to see that young farmers in particular are interested in the ecological farming system. It gives some guarantee of the growing importance of farming aimed at promoting rural development.
Entrepreneurial spirit in farming has its typical features and carries far greater risks than entrepreneurial spirit in other economic sectors. Many young people think that setting up a farming business is impossible because of the high costs. Introducing various incentives can help young farmers either to set up in business or (later) modernise their enterprises.
I voted for the report by the rapporteur, Mr Donato Tommaso Veraldi, on the future for young farmers under the ongoing reform of the common agricultural policy, because I am convinced that by supporting young farmers we can significantly help to improve the employment rate in peripheral European regions and prevent young people from leaving rural areas.
in writing. - I will vote in favour of this report but I must highlight that Amendment 35 is unacceptable to me and I and the British Labour delegation will vote against this particular amendment.
Sustainable rural development is the key to maintaining our countryside and the traditional way of life enjoyed by our rural communities. Indeed, on the issue of modulation, Members may recall that it was only British Labour MEPs who supported concerted efforts to change our priorities away from direct payments and into sustainable rural development.
Farmers have a key role to play in delivering rural sustainability and development, but they are not the only people involved in that delivery, which is why I cannot support Amendment 35.
This Parliament has developed a habit of constantly demanding direct payments to farmers and no doubt it will do the same when we discuss the CAP Health Check in the near future. I think those of us who believe that things need to change in this regard, away from a system that rewards inefficiency at the expense of efficient agriculture, are those who truly believe in sustainable rural development.
The ageing of the agricultural population, the abandonment of cultivated land and the constant reduction in the number of young people working in farming are recent developments that have occurred during the past 20 years. Throughout these years the EU has failed to tackle the problems faced by small and medium-sized farmers, particularly young people. The EU's measures are part of its anti-agricultural policy, which aims to reduce production and concentrate land in the hands of a few large-scale farmers. This will result in the shrinkage of the agricultural population and the abandonment of the countryside, particularly by young people.
The report limits itself to findings. The measures it puts forward are within the framework of this policy, so they hide the real reason behind the problems: the EU's confrontational policy. This policy, together with the anti-farming CAP, aims to promote and increase the profits of the multinational monopolies and attack the incomes of small and medium-sized farmers. The report actively supports the partial review carried out on the CAP in 2003, the proposed CAP 'health check' measures and the inclusion of the agricultural economy within the framework of the EU's anti-popular Lisbon Strategy.
Overturning the EU's anti-agricultural, anti-popular policy is the only solution that will enable farmers to remain on their land. It will guarantee a decent income rather than further the aims and interests of the multinational monopolies.
in writing. - (PL) As a member of the ACP-EU Joint Parliamentary Assembly I should like to congratulate Mr Hutchinson on his report, which I fully support. The workings of this Assembly, and in particular the opportunities it provides for direct contact between parliamentarians on both sides, do much to make the Union's presence felt in the most distant regions of Africa, the Caribbean and the Pacific. The Assembly does not focus exclusively on a rigid plan of action. It is also capable of reacting swiftly to crisis situations and to events as they unfold. After all, the Assembly adopts resolutions and makes decisions, all of which result in mobilising material and financial Union aid. Such aid is very much needed and eagerly awaited, especially in regions affected by natural disasters.
I should like to say how pleased I am with the organisational arrangements. Meeting alternately in Europe and in countries of the ACP region in turn allows members of the Assembly to familiarise themselves with the situation on the ground and understand it better. I also support the arrangements for workshops and fact-finding and research missions associated with the Assembly. In particular, I should like to express my strong support for the idea of a forum for women as an opportunity for discussion and exchange of good practice regarding equal treatment of men and women. I believe that if the European Parliament wishes the ACP countries to perceive it as an institution promoting democracy, it cannot turn a blind eye to the injustices so often experienced by women in those regions.
in writing. - (PT) While welcoming the involvement and participation of national parliaments and parliamentarians in the negotiations on the EU's Economic Partnership Agreements (EPAs) with the African, Caribbean and Pacific (ACP) countries, we consider that the political position adopted with regard to these EPAs must not be restricted to the 'process', with no mention being made of their contents.
If this approach were taken, it would represent a devious attempt to draw attention away from the fundamental issue, which is that the proposed EPAs aim to establish neo-colonial relations by setting up free trade agreements. Through these agreements, the EU, the major powers and their main financial and economic groups will force these countries to open up their markets and will be able to sell their goods and services, exploit the raw materials of these countries and impose an export-oriented production model, thus removing the sovereignty of these countries and making their development dependent on the interests of the EU.
This is in the DNA of capitalism...
In terms of reaping what we sow, our capitalist intentions will lead, for the vast majority of humanity, to price increases, unemployment, poverty, hunger and so on.
As a result, we need to say no to the EPAs and to neo-colonialism.
in writing. - I voted in favour of the Hutchinson report. The work that this Parliament has done over the decades together with the ACP countries is something that we as an institution can regard with some satisfaction.
in writing. - (FI) I have been a member of the ACP-EU Joint Parliamentary Assembly since my first term of office. Mr Hutchinson's report on the work of the Assembly in 2007 is, I believe, a comprehensive account of both the progress made over the last year and the challenges that we have faced.
I think that the fact that the standing committees will now also be responsible for following up resolutions is definitely a move in the right direction. It has provided an opportunity for far more in-depth dialogue than was previously available to them in the more formal follow-up that took place in plenary. Furthermore, the Assembly has had a key role in monitoring negotiations on Economic Partnership Agreements (EPAs): interaction between parliamentarians has fostered the transparency of the process and made it easier to take grass-roots issues into account.
It is because of the very nature of the work that the Parliamentary Assembly has, to my mind, become an important actor in EU development cooperation. Strengthening the parliamentary dimension and close cooperation in the follow-up process will do more and more to enable EU funds to be channelled directly to serve the needs of the people and, for example, to achieve the Millennium Development Goals on health and education.
in writing. - I welcome Alain Hutchinson's report on the work of the ACP-EU Joint Parliamentary Assembly in 2007. Greater involvement of parliaments and civil society can improve and help intensify the ACP-EU relationship. It is through such cooperation that we can improve the quality of development assistance and its targeting. I therefore voted in favour of the report's recommendations.
in writing. - (GA) I was very happy to support Mr Hutchinson's report last year on the work of the ACP-EU Joint Parliamentary Assembly (JPA). I would like to refer to some aspects of this report that really impressed me.
It is fortunate that the rapporteur referred to the Economic Partnership Agreements(EPA). The European Union needs to keep a close watch on EPA talks and developments and the JPA has done this. As has been stated by the rapporteur, the JPAs have a central role in monitoring talks and creating links between the two sides: the EU and countries of the South.
I would also like to praise the rapporteur for the reference he made to Somalia as 'a crisis that has been forgotten'. Somalia is not alone, however, and we in the EU and the ACP are obliged to support, help and direct attention on these regions.
Above all else, however, this reports highlights the good work that has been done by the JPA, work that is sometimes not respected enough.
in writing. ? (PL) The rapporteur rightly draws attention to the need to establish an appropriate framework for an open, democratic and content-based dialogue aimed at negotiating Economic Partnership Agreements between Member States of the European Union and ACP countries.
A further important aspect is increased participation of the national parliaments and societies of individual countries in order to strengthen ACP-EU cooperation. Particular importance should also be ascribed to regional cooperation and integration. Actions aimed at strengthening peace should receive strong support too, especially in those ACP countries where the political situation remains unstable.
in writing. - (PL) I voted in favour of the report on the activities of the ACP-EU Joint Parliamentary Assembly. I believe it is a good idea for the standing committee of the ACP-EU Joint Parliamentary Assembly to follow up resolutions by meeting with Commission officials responsible for the relevant areas. To date this follow-up has only taken place in plenary sessions. The ACP-EU Joint Parliamentary Assembly has many tasks before it, all of which aim to promote the economic development of the ACP countries.
in writing. - (IT) Mr President, ladies and gentlemen, I am voting in favour of this report, which makes another significant contribution to Europe's economic development. I therefore welcome the excellent work done by Mr Pittella, who has clearly spelled out the proposals and principles which should regulate this very important sector.
Harmonisation of the credit market constitutes another step towards an extremely important goal: the completion of a truly integrated internal market which attempts to overcome the existing legislative differences between Member States. Financial services are of general economic interest, in that they play a key role both in terms of economic development and in terms of properly implementing the Schengen objectives.
I am thinking of citizens who have huge difficulties in obtaining accurate information, and of the exit penalties - often in the form of high abandonment costs - which confront users wishing to switch from one credit institution to another.
in writing. - (PT) While there are certain positive aspects to the report adopted today, namely information on, and facilitation of, certain banking procedures for consumers, access to these services still lies within the context of a liberalised financial market where the aim, by nature, is to pursue maximum profits and not to protect consumers. That is why we abstained from voting.
It is not enough to guarantee the right to a bank account. We must ensure that fees or any other types of penalty are not charged to customers for any services, particularly where the people hardest hit would be those who are financially weak, those with accounts with limited funds and transactions or simply those who hold bank accounts.
It is essential to guarantee the public service which also exists in the financial sector, without which we will worsen social inequalities, dramatically affecting those people with fewer financial resources, social solidarity institutions and other social organisations, including small and micro-enterprises.
in writing. - The Pittella report, which I supported, highlights the importance of culture, habits and languages in consumer choices and protection for financial products. The diverse cultures, habits and languages of the EU deserve respect in all areas of the Union's work and are essential if the European Institutions' work is to gain public support.
in writing. - (IT) Mr President, ladies and gentlemen, I believe that the work done by the committee responsible and the rapporteur, Mr Karas, has taken our parliamentary debate a stage further and is helpful in clarifying what problems need to be tackled and resolved in this field. Furthermore, I am pleased that particular emphasis is at last being given to small operators and not just to large movements of capital.
The financial services sector does not just serve large companies operating at European or intercontinental level; it is likewise a vital tool for anyone wishing to take new ideas and ways of doing business beyond their own local market. High-level legislative action by the European Union will undoubtedly lead to greater competition and lower costs for consumers, with a positive impact on increased choice and wider access to such services by users.
Given the importance of this sector and the advantages which would stem from better legislation in this field, I am happy to see that, thanks to this report, Parliament will finally be able to put forward appropriate measures of direct benefit to consumers.
in writing. - (PT) The liberalisation of retail financial services in the single market is the most recent proposal from the European Commission following on from the liberalisations set out in the Lisbon Strategy. The aim is to take another step towards achieving full liberalisation of services in the European Union.
As a result, and following on from other initiatives, the liberalisation of various retail financial services is now proposed, in particular banking products, insurance and pensions. The aim is to remove anything which might be regarded as an 'obstacle', using the old arguments of lower prices and greater choice for consumers, when experience actually shows precisely the opposite. It is the large companies which gradually increase their profits at the cost of more expensive services for consumers.
Although we are pleased at the adoption of the amendment tabled by our Group, given that a particular duty of care needs to apply to the marketing of savings and old-age pension products as the decisions that consumers take in that regard are normally decisions of great importance to them and generally taken only once in a life, the fact is that most of the report is negative. That is why we voted against it.
in writing. - (FR) Mr President, ladies and gentlemen, as the rapporteur quite rightly points out, for there to be a market, there must be supply and demand. That does not seem to be the case for a cross-border retail financial services market, however. The report is in fact based on the premise that allowing the supply is bound to encourage the demand.
Even though we all might like to benefit from cheaper credit or more profitable investments, it is unlikely that tomorrow an Italian will go to a Danish or Cypriot bank to get a loan to buy his house or his car. We all know why: linguistic problems, justified apprehension about the risks, uncertainty about the tax arrangements, etc. The rapporteur, who highlights the importance of the aspects of trust, proximity and personal relations for the consumer, is under no illusions.
This desire to artificially create such a market does not manage to conceal one of the main aims of the manoeuvre: forcing the states to harmonise their taxes and regulations so as to be prepared for all contingencies or imposing a 28th legal order, a supranational order, accompanied, for good measure, by the adoption of the euro by the countries that rejected it, thereby enabling them to participate fully in this hypothetical market.
We cannot support these proposals.
in writing. - I voted in favour of the Karas report on retail financial services in the single market. My own country, Scotland, is home to a number of world class financial companies and they can benefit from access across the internal market. Nevertheless, respect must be had for the different financial cultures and traditions of the EU's nations and I believe that the Karas report strikes the right balance in recognising the need for subsidiarity in this area.
in writing. - (RO) I voted for the Report "The Green Card for the retail financial services on the single market”, because the access of the consumers to the retail trans-border financial services represents an important factor of the reinforcement of the single market, under the conditions of insuring a high degree of protection to consumers.
With united efforts on a national and European level, it is necessary to develop consumer awareness campaigns regarding trans-border financial services.
Romania must promote consumer awareness and knowledge of the FIN-NET system, that has a key role in the coordination of information designed for the public with respect to access to legal appeal mechanisms and the alternative solutions, mainly in terms of the trans-border financial services.
I fully support Mr Karas' and Mr Pitella's reports in respect of their efforts to ensure that the operation of the banking sector is more effective and accessible to individual customers and small enterprises. I agree, especially, with the article in Mr Karas' report which emphasizes self-regulation instead of introducing new legislation. Legislation is not always the answer; each case must be examined and considered carefully and the competitiveness and sustainability of each sector must be closely watched. It is often the case that something that is of benefit to the sector will also be of benefit to the customer.
I have an enormous problem with one article in Karas' report, however, in which he refers to the differences between taxation laws in various Member States. It would appear to me that this article criticizes the principle of subsidiarity and there is no truth in it. It is up to individual countries to decide their own tax bands and these bands encourage competition in the single market and not the opposite.